Exhibit 10.8

 

EXECUTION VERSION

 

 

AMENDED AND RESTATED INVESTMENT AGREEMENT

dated as of June 23, 2017

by and between

Virtu Financial, Inc.

and

North Island Holdings I, LP

 

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

ARTICLE I PURCHASE; CLOSING


2

 

 

1.1

Purchase


2

1.2

Closing


2

1.3

Closing Conditions


3

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES


5

 

 

2.1

Representations and Warranties of the Company


5

2.2

Representations and Warranties of the Purchaser


17

 

 

ARTICLE III COVENANTS


19

 

 

3.1

Filings; Other Actions


19

3.2

Reasonable Best Efforts to Close


20

3.3

Corporate Actions


21

3.4

Information Rights


21

3.5

Confidentiality


22

3.6

State Securities Laws


22

3.7

Negative Covenants


22

3.8

Certain Statutory and Corporate Matters


23

3.9

Merger Agreement Matters


23

3.10

Use of Proceeds


24

 

 

ARTICLE IV ADDITIONAL AGREEMENTS


25

 

 

4.1

Transfer Restrictions


25

4.2

Legend


25

4.3

Participation


26

4.4

Election of Directors


28

4.6

Tax Matters


30

 

 

ARTICLE V INDEMNITY


30

 

 

5.1

Indemnification by the Company


30

5.2

Indemnification by the Purchaser


31

5.3

Indemnification Procedure


32

5.4

Tax Matters


33

5.5

Survival


33

5.6

Limitation on Damages


33

 

 

ARTICLE VI MISCELLANEOUS


33

 

 

6.1

Expenses


33

-i-

--------------------------------------------------------------------------------

 

 

6.2

Amendment; Waiver


34

6.3

Counterparts; Electronic Transmission


34

6.4

Governing Law


34

6.5

WAIVER OF JURY TRIAL


34

6.6

Notices


35

6.7

Entire Agreement


36

6.8

Assignment


36

6.9

Interpretation; Other Definitions


37

6.10

Captions


42

6.11

Severability


42

6.12

No Third Party Beneficiaries


42

6.13

Public Announcements


42

6.14

Specific Performance


43

6.15

Further Assurances


43

6.16

Termination


43

6.17

Effects of Termination


44

6.18

Non-Recourse


44

 

 

 

Exhibit A:  Form of Merger Agreement

 

Exhibit B:  Form of Registration Rights Agreement

 

Exhibit C:  Form of Stockholders Agreement

 

Exhibit D: Form of Lock-Up Waivers Agreement

 

Exhibit E:  Form of Temasek Investment Agreement

 





-ii-

--------------------------------------------------------------------------------

 

 

INDEX OF DEFINED TERMS

Term

    

Location of Definition

Affiliate

 

6.9(f)

Agreement

 

Preamble

Beneficially Own or Beneficial Ownership

 

6.9(g)

North Island Parties

 

6.9(w)

Board of Directors

 

2.1(c)

business day

 

6.9(d)

Bylaws

 

2.1(c)(2)

Capitalization Date

 

2.1(b)(1)

Certificate of Incorporation

 

2.1(c)(2)

Class B Common Stock

 

2.1(b)(1)

Class C Common Stock

 

2.1(b)(1)

Class D Common Stock

 

2.1(b)(1)

Closing

 

1.2(a)

Closing Date

 

1.2(a)

Code

 

2.1(o)(1)

Common Stock

 

2.1(b)(1)

Company

 

Preamble

Company Balance Sheet

 

2.1(j)(4)

Company Material Adverse Effect

 

6.9(h)

Company Related Parties

 

5.2 

Company Securities

 

2.1(b)(1)

Company Stock Awards

 

2.1(b)

Company Stock Options

 

2.1(b)

Company Subsidiary

 

2.1(a)(2)

control/controlled by/under common control with

 

6.9(f)

Effect

 

6.9(i)

Environmental Law

 

6.9(k)

Equity Securities

 

6.9(l)

ERISA

 

6.9(o)

Exchange Act

 

2.1 

Excluded Stock

 

4.3(a)

GAAP

 

2.1(f)(4)

GIC Investor

 

3.11 

Government Official

 

2.1(s)

Governmental Entity

 

6.9(p)

herein/hereof/hereunder

 

6.9(c)

HSR Act

 

3.1 

including/includes/included/include

 

6.9(b)

Indemnified Party

 

5.3(b)

Indemnifying Party

 

5.3(b)

Initial North Island Designees

 

4.4(a)

Information

 

3.5 

Intellectual Property

 

6.9(q)

-iii-

--------------------------------------------------------------------------------

 

 

Term

    

Location of Definition



Knowledge of the Company

 

6.9(r)

Law

 

6.9(s)

Lien

 

6.9(t)

Losses

 

5.1(a)

Materials of Environmental Concern

 

6.9(v)

Merger

 

Recitals

Merger Agreement

 

Recitals

Merger Consideration

 

Recitals

Merger Sub

 

Recitals

Non-Recourse Party

 

6.18 

North Island Designees

 

4.4(a)

or

 

6.9(a)

Permitted Transferee

 

6.9(w)

person

 

0 

Plan

 

6.9(z)

Pre-Closing Period

 

3.1 

Preferred Stock

 

2.1(b)

Proposed Securities

 

4.3(b)(1)

Purchase Price

 

6.9(aa)

Purchaser

 

Preamble

Purchaser Related Parties

 

5.1(a)

Purchaser Representative

 

6.9(bb)

Registration Rights Agreement

 

6.9(cc)

Search Committee

 

4.4(d)(3)

SEC

 

2.1(f)

SEC Documents

 

2.1(f)

Class A Common Stock

 

Recitals

Subsidiary

 

2.1(a)(2)

Target

 

Recitals

Tax Return

 

6.9(dd)

Taxes

 

6.9(ff)

Third Party Claim

 

5.3(b)

Transaction Documents

 

6.9(gg)

Transfer

 

6.9(hh)

Virtu Financial Units

 

6.9(gg)

Voting Debt

 

2.1(b)(2)

Willful Breach

 

6.9(hh)

 

 

 



-iv-

--------------------------------------------------------------------------------

 



AMENDED AND RESTATED INVESTMENT AGREEMENT, dated as of June 23, 2017 (this
“Agreement”), by and between Virtu Financial, Inc., a Delaware corporation (the
“Company”), and North Island Holdings I, LP, a Delaware limited partnership (the
“Purchaser”).

RECITALS:

WHEREAS, on April 20, 2017, the Company and Purchaser entered into that certain
Investment Agreement (the “Original Agreement”);

WHEREAS, the Company and Purchaser wish to amend and restate the Original
Agreement in its entirety by entering into this Agreement;

WHEREAS, the Company is party to an Agreement and Plan of Merger in the form
attached as Exhibit A (as it may be amended or supplemented from time to time,
the “Merger Agreement”), by and among the Company, Orchestra Merger Sub, Inc., a
Delaware corporation and an indirect wholly-owned subsidiary of the Company
(“Merger Sub”), and KCG Holdings, Inc., a Delaware corporation (“Target”),
pursuant to, and on the terms and subject to the conditions of which, Merger Sub
will merge with and into Target, with Target surviving (the “Merger”), and each
outstanding share of Target (other than shares held by any of Target’s
subsidiaries or by the Company or Merger Sub and Dissenting Shares (as defined
in the Merger Agreement)) automatically shall be canceled in exchange for, and
converted into the right to receive, the cash price per share set forth in the
Merger Agreement (the “Merger Consideration”);

WHEREAS, to raise a portion of the financing for the Merger, the Company
proposes to issue and sell to the Purchaser (including its assignees pursuant to
Section 6.8) shares of its Class A common stock, par value $0.00001 per share,
(the “Class A Common Stock”), subject to the terms and conditions set forth in
this Agreement;

WHEREAS, concurrently with the execution and delivery of the Original Agreement,
in connection with the transactions contemplated herein, and as a condition to
the willingness of Purchaser to enter into this Agreement, the Company and the
Purchaser have entered into the Registration Rights Agreement in the form of
Exhibit B and the Company, the Purchaser and certain stockholders of the Company
have entered into the Stockholders Agreement in the form of Exhibit C hereto and
the Lock-Up Waivers Agreement in the form of Exhibit D; and

WHEREAS, concurrently with the execution and delivery of the Original Agreement,
in connection with the transactions contemplated herein, and as a condition to
the willingness of Purchaser to enter into this Agreement, the Company and
Aranda Investments Pte. Ltd have entered into the Temasek Investment Agreement
in the form of Exhibit E.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:







--------------------------------------------------------------------------------

 

 

ARTICLE I

PURCHASE; CLOSING

1.1      Purchase. On the terms and subject to the conditions herein, on the
Closing Date, the Company agrees to sell and issue to the Purchaser, and the
Purchaser agrees to purchase from the Company 40,064,103 shares of Class A
Common Stock, free and clear of any Liens (other than restrictions arising under
applicable securities Laws and restrictions set forth in Section 4.1), at an
aggregate purchase price equal to the amount obtained by subtracting
(x) $6,250,000 from (y) the product of (I) the number of shares of Class A
Common Stock purchased pursuant to this Agreement and (II) $15.60; provided,
however, that in no event shall the Purchaser be required to purchase an amount
of Class A Common Stock that, after giving effect to the transactions
contemplated by this Agreement, the Merger Agreement and the Other Equity
Financing, would result in any Limited Partner having an indirect ownership
interest on a “look-through basis” based on their relative Equity Commitments
(as defined in the Equity Commitment Letters) (excluding for such purposes any
capital stock of the Company or its Subsidiaries directly or indirectly acquired
other than in such transactions by such Limited Partner prior to, on or after
the date of the Original Agreement) in Virtu Financial, LLC in excess of 9.9%,
in which case the amount of Class A Common Stock to be purchased hereunder shall
be reduced accordingly. Notwithstanding the foregoing, in the event that the
Purchaser assigns its rights under this Agreement to the Limited Partners in
accordance with Section 6.8(b) prior to the Closing, the Company agrees to sell
and issue to such Limited Partners, and as the Purchaser hereunder, such Limited
Partners would agree to purchase from the Company, on a pro rata basis in
accordance with their relative Equity Commitments (as defined in the Equity
Commitment Letters) the shares of Class A Common Stock Purchaser has agreed to
acquire hereunder.

1.2       Closing.

(a)       Subject to the satisfaction or waiver of the conditions set forth in
this Agreement, the closing of the purchase and sale by the Purchaser of the
Class A Common Stock referred to in Section 1.1 pursuant to this Agreement (the
“Closing”) shall be held at the offices of Wachtell, Lipton, Rosen & Katz, 51
West 52nd Street, New York, New York 10019, at 10:00 a.m. New York time on the
date the Merger becomes effective, but subject to (x) the satisfaction or waiver
of the conditions set forth in Section 1.3 and (y) the delivery of at least five
(5) business days advance notice thereof to the Purchaser (the “Closing Date”).

(b)       Subject to the satisfaction or waiver on or prior to the Closing Date
of the applicable conditions to the Closing in Section 1.3, at the Closing:

(1)       the Company will deliver to the Purchaser (i) certificates or, if
requested by Purchaser, transfer agent account statements confirming book-entry
issuances, representing the Class A Common Stock being purchased and (ii) all
other documents, instruments and writings required to be delivered by the
Company to the Purchaser pursuant to this Agreement or otherwise required in
connection herewith; and

(2)       the Purchaser will deliver or cause to be delivered (i) to a bank
account designated by the Company in writing at least two (2) business days
prior to the Closing





-2-

--------------------------------------------------------------------------------

 

 

Date, the Purchase Price by wire transfer of immediately available funds and
(ii) all other documents, instruments and writings required to be delivered by
the Purchaser to the Company pursuant to this Agreement or otherwise required in
connection herewith.

1.3       Closing Conditions.

(a)       The obligation of the Purchaser (or any Permitted Transferee of
Purchaser if the obligation has been assigned to such Permitted Transferee
pursuant to Section 6.8(b)), on the one hand, and the Company, on the other
hand, to effect the Closing is subject to the satisfaction or written waiver by
the Purchaser and the Company prior to the Closing of the following conditions:

(1)       no temporary restraining order, preliminary or permanent injunction or
other judgment or order issued by any Governmental Entity, and no Law shall be
in effect restraining, enjoining, making illegal or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement; provided,
however, that the party claiming such failure of condition shall have used its
reasonable best efforts to prevent the entry of any such injunction or order and
to appeal as promptly as possible any injunction or other order that may be
entered;

(2)       the Merger, the Other Equity Financing and the Debt Financing shall
have been consummated or shall be consummated substantially simultaneously with
the Closing on, in the case of the Merger, the terms and conditions contemplated
by the Merger Agreement (subject to any amendments, supplements, waivers or
other modifications permitted by Section 3.9); provided, however, that the
Purchaser shall not be entitled to rely on the failure of the condition set
forth in this clause (2) for any purpose under this Agreement to the extent that
all other conditions set forth herein have been satisfied and the failure of the
condition set forth in this clause (2) is proximately caused by the failure of
the Purchaser to deliver the Purchase Price hereunder; and

(3)       all applicable waiting periods (and any extension thereof) prescribed
by the HSR Act shall have expired or shall have been terminated, and any
applicable waiting periods (or extensions thereof) or approvals under any
foreign antitrust, competition, financial regulatory, foreign investment or
similar laws (i) necessary for the consummation of the transactions contemplated
by this Agreement or (ii) required to be obtained pursuant to Section 8.1(b) of
the Merger Agreement shall have expired, been terminated, been obtained, or
made, as applicable.

(b)       The obligation of the Purchaser to effect the Closing is also subject
to the satisfaction or written waiver by the Purchaser at or prior to the
Closing of the following conditions:

(1)       (i) the representations and warranties of the Company set forth in
this Agreement (other than Sections 2.1(a), 2.1(b), 2.1(c)(1), 2.1(d),
2.1(e) and 2.1(h)) shall be true and correct (disregarding all qualifications or
limitations as to materiality or Company Material Adverse Effect) as of the date
of the Original Agreement and as of the Closing Date as though made on and as of
such date (except to the extent that such





-3-

--------------------------------------------------------------------------------

 

 

representation or warranty speaks to an earlier date, in which case as of such
earlier date), except where the failure of such representations and warranties
to be so true and correct would not, individually or in the aggregate, have a
Company Material Adverse Effect, and (ii) the representations and warranties of
the Company set forth in Sections 2.1(a), 2.1(b), 2.1(c)(1), 2.1(d), 2.1(e), and
2.1(h) shall be true and correct in all material respects as of the date of the
Original Agreement and as of the Closing Date as though made on and as of such
date (except to the extent that such representation or warranty speaks to an
earlier date, in which case as of such earlier date);

(2)       the Company shall have performed in all material respects all
obligations required to be performed by it pursuant to this Agreement prior to
the Closing;

(3)       the Purchaser shall have received a certificate signed on behalf of
the Company by a duly authorized person certifying to the effect that the
conditions set forth in Section 1.3(a)(2), 1.3(b)(1), 1.3(b)(2), 1.3(b)(4),
1.3(b)(5), 1.3(b)(7) and 1.3(b)(8) have been satisfied;

(4)       there shall not have occurred any Company Material Adverse Effect;

(5)       the Class A Common Stock issued pursuant to this Agreement shall have
been approved for listing on the Nasdaq Global Select Market, subject to
official notice of issuance;

(6)       subject to Section 1.3(d), substantially contemporaneous with the
Closing, the Company shall have reimbursed the reasonable out-of-pocket costs
and expenses of the Purchaser and the Limited Partners incurred in connection
with the transaction contemplated by this Agreement, including the Purchaser’s
and the Limited Partners’ counsel, accountants, consultants and other advisors;
provided that the aggregate of all such costs and expenses reimbursable by the
Company shall not exceed $6,000,000;

(7)       the Board of Directors shall have taken all actions necessary,
including expanding the Board of Directors by two (2) directors if necessary, to
cause to be elected to the Board of Directors, effective immediately upon the
Closing, the Initial North Island Designees (as defined below), and the Board of
Directors shall have appointed, effective immediately upon the Closing, the
Initial North Island Designees to the Strategy Committee (as defined below) and
the Board of Directors shall have appointed, effective immediately upon the
Closing, Robert Greifeld as Chairman of the Board of Directors, and the
Purchaser shall have received evidence reasonably satisfactory to it of the
taking of such actions;

(8)       the Board of Directors shall have taken all actions necessary and
appropriate to form and appoint the Strategy Committee (as defined below) and
cause such committee to have all the powers and authority as outlined in
Section 4.4(d)(3), and the Purchaser shall have received evidence reasonably
satisfactory to it of taking such actions; and

(9)       The Company shall have delivered a Secretary’s Certificate attaching
copies of the Company’s certificate of incorporation and bylaws.





-4-

--------------------------------------------------------------------------------

 

 

(c)       The obligation of the Company to effect the Closing is also subject to
the satisfaction or written waiver by the Company prior to the Closing of the
following conditions:

(1)       the representations and warranties of the Purchaser set forth in this
Agreement shall be true and correct as of the date of the Original Agreement and
as of the Closing Date as though made on and as of such date (except to the
extent that such representation or warranty speaks of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such date), except where the failure of such representations and
warranties to be so true and correct would not, individually or in the
aggregate, prevent or materially delay the consummation of the transactions
contemplated by this Agreement or the ability of the Purchaser to fully perform
its covenants and obligations under this Agreement;

(2)       the Purchaser shall have performed in all material respects all
obligations required to be performed by it pursuant to this Agreement prior to
the Closing; and

(3)       the Company shall have received a certificate signed on behalf of the
Purchaser by a senior executive officer certifying to the effect that the
condition set forth in Section 1.3(c)(1) and (2) has been satisfied.

(d)       The Purchaser will offset amounts for which it is entitled to at the
Closing pursuant to Section 6.1 against the Purchase Price to be paid at the
Closing.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1       Representations and Warranties of the Company. Except as set forth
(x) in the SEC Documents filed by the Company with the SEC, and publicly
available, after December 31, 2015 and before the date of the Original
Agreement, excluding any disclosures set forth in risk factors or any “forward
looking statements” within the meaning of the Securities Act or the Securities
Exchange Act of 1934, as amended, (the “Exchange Act”) or (y) in a
correspondingly identified schedule attached hereto provided, that (a) the mere
inclusion of an item in a correspondingly identified schedule as an exception to
a representation or warranty shall not be deemed an admission by the Company
that such item represents a material exception or fact, event or circumstance or
that such item is reasonably likely to result in a Company Material Adverse
Effect and (b) any item on one or more correspondingly identified schedules
shall be deemed disclosed with respect to other sections of this Agreement and
all other sections or subsections of the correspondingly identified schedules to
the extent the relevance of such disclosure is reasonably apparent on its face
notwithstanding the absence of a specific cross reference, the Company
represents and warrants to the Purchaser, as of the date of the Original
Agreement and as of the Closing Date (except to the extent made only as of a
specified date in which case as of such date), that:

(a)       Organization and Authority.

(1)       The Company is a corporation duly organized and validly existing under
the laws of the State of Delaware, has all requisite corporate power and
authority to own





-5-

--------------------------------------------------------------------------------

 

 

its properties and conduct its business as presently conducted, is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified and where failure to be so qualified would, individually or in
the aggregate, reasonably be expected to have Company Material Adverse Effect.
True and accurate copies of the Certificate of Incorporation and Bylaws, each as
in effect as of the date of the Original Agreement, have been made available to
the Purchaser prior to the date of the Original Agreement.

(2)       Each material Company Subsidiary is duly organized and validly
existing under the laws of its jurisdiction of organization, has all requisite
corporate or other applicable entity power and authority to own its properties
and conduct its business as presently conducted, is duly qualified to do
business and is in good standing in all jurisdictions where its ownership or
leasing of property or the conduct of its business requires it to be so
qualified and where failure to be so qualified would, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect. As
used herein, “Subsidiary” means, with respect to any person, any corporation,
partnership, joint venture, limited liability company or other entity (x) of
which such person or a subsidiary of such person is a general partner or (y) of
which a majority of the voting securities or other voting interests, or a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons
performing similar functions with respect to such entity, is directly or
indirectly owned by such person and/or one or more subsidiaries thereof; and
“Company Subsidiary” means any Subsidiary of the Company. Except for the capital
stock of, or other equity or voting interests in, those Subsidiaries set forth
in the SEC Documents, the Company does not own, directly or indirectly, any
capital stock of, or other equity or voting interests in, any person other than
securities held in the ordinary course of the Company’s trading business.

(b)       Capitalization.

(1)       The authorized capital stock of the Company consists of
(A) 1,440,000,000 shares of common stock, divided into (I) 1,000,000,000 shares
of Class A Common Stock, par value $0.00001 per share, (II) 175,000,000 shares
of Class B Common Stock, par value $0.00001 per share (“Class B Common Stock”),
(III) 90,000,000 shares of Class C Common Stock, par value $0.00001 per share
(“Class C Common Stock”), and (IV) 175,000,000 shares of Class D Common Stock,
par value $0.00001 per share (“Class D Common Stock” and, together with the
Class A Common Stock, the Class B Common Stock and the Class C Common Stock, the
“Common Stock”), and (B) 50,000,000 shares of Preferred Stock, par value
$0.00001 per share (the “Preferred Stock”). As of the close of business on
April 19, 2017 (the “Capitalization Date”), there were 40,667,276 shares of
Class A Common Stock outstanding, zero shares of Class B Common Stock
outstanding, 19,081,435 shares of Class C Common Stock outstanding, 79,610,490
shares of Class D Common Stock outstanding and zero shares of Preferred Stock
outstanding. As of the close of business on the Capitalization Date,
(i) 10,923,319 shares of Class A Common Stock, zero shares of Class B Common
Stock, zero shares of Class C Common Stock and zero shares of Class D Common
Stock were reserved for issuance upon the exercise or payment of (A) stock
options outstanding on





-6-

--------------------------------------------------------------------------------

 

 

such date (“Company Stock Options”) or (B) stock units (including restricted
stock and restricted stock units) or other equity-based incentive awards granted
pursuant to any plans, agreements or arrangements of the Company and outstanding
on such date (collectively, the “Company Stock Awards”) and (ii) 453,066 shares
of Class A Common Stock, zero shares of Class B Common Stock, zero shares of
Class C Common Stock and zero shares of Class D Common Stock were held by the
Company in its treasury. All of the issued and outstanding shares of Common
Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights. From the Capitalization Date
through and as of the date of the Original Agreement, no other shares of Common
Stock or Preferred Stock have been issued other than shares of Common Stock
issued in respect of the exercise of Company Stock Options or Company Stock
Awards in the ordinary course of business. The Company does not have outstanding
shareholder purchase rights or “poison pill” or any similar arrangement in
effect.

(2)       No bonds, debentures, notes or other indebtedness having the right to
vote (or convertible into or exchangeable for, securities having the right to
vote) on any matters on which the stockholders of the Company may vote (“Voting
Debt”) are issued and outstanding. Except (i) pursuant to any cashless exercise
provisions of any Company Stock Options or pursuant to the surrender of shares
to the Company or the withholding of shares by the Company to cover tax
withholding obligations under Company Stock Options or Company Stock Awards,
(ii) as set forth in Section 2.1(b)(1), (iii) Exchange Rights and (iv) the Other
Equity Financing, the Company does not have and is not bound by any outstanding
options, preemptive rights, rights of first offer, warrants, calls, commitments
or other rights or agreements calling for the purchase or issuance of, or
securities or rights convertible into, or exchangeable for, any shares of Common
Stock or any other equity securities of the Company or Voting Debt or any
securities representing the right to purchase or otherwise receive any shares of
capital stock of the Company (including any rights plan or agreement)
(collectively, “Company Securities”), or any obligations of the Company or any
Company Subsidiary to make any payments based on the price or value of any
Company Securities. None of the Company or any Company Subsidiary is a party to
any stockholders’ agreement, voting trust agreement or other similar agreement
or understanding, except for the Stockholders Agreement and the limited
liability company agreement of Virtu Financial LLC, relating to any Company
Securities or any other agreement relating to the disposition, voting or
dividends with respect to any Company Securities.

(c)       Authorization.

(1)       The Company has the corporate power and authority to enter into this
Agreement and the other Transaction Documents and to carry out its obligations
hereunder and thereunder. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by the board of directors of the Company (the “Board of Directors”).
This Agreement has been, and (as of the Closing) the other Transaction Documents
will





-7-

--------------------------------------------------------------------------------

 

 

be, duly and validly executed and delivered by the Company and, assuming due
authorization, execution and delivery by the Purchaser, is, and (as of the
Closing) each of the other Transaction Documents will be, a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles). No other corporate proceedings are necessary for the
execution and delivery by the Company of this Agreement or the other Transaction
Documents, the performance by it of its obligations hereunder or thereunder or
the consummation by it of the transactions contemplated hereby or thereby.

(2)       Neither the execution and delivery by the Company of this Agreement or
the other Transaction Documents, nor the consummation of the transactions
contemplated hereby or thereby, nor compliance by the Company with any of the
provisions hereof or thereof, will (A) violate, conflict with, result in a
breach of any provision of, require notice, consent or approval pursuant to, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of any Lien upon any of the material
properties or assets of the Company or any Company Subsidiary under any of the
terms, conditions or provisions of (i) the certificate of incorporation of the
Company (as amended or modified from time to time prior to the date of the
Original Agreement, the “Certificate of Incorporation”) or bylaws of the Company
(as amended or modified from time to time prior to the date of the Original
Agreement, the “Bylaws”) or the certificate of incorporation, charter, bylaws or
other governing instrument of any Company Subsidiary or (ii) any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Company or any Company Subsidiary is a
party or by which it may be bound, or to which the Company or any Company
Subsidiary or any of the properties or assets of the Company or any Company
Subsidiary may be subject, or (B) violate any law, statute, ordinance, rule,
regulation, permit, franchise or any judgment, ruling, order, writ, injunction
or decree applicable to the Company or any Company Subsidiary or any of their
respective properties or assets, except in the case of clauses (A)(ii) and
(B) for such violations, conflicts and breaches as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect.

(3)       Assuming the accuracy of the representations and warranties set forth
in Section 2.2(b)(3), other than the securities or blue sky laws of the various
states and approval or expiration of applicable waiting periods under the HSR
Act or any foreign antitrust, competition, or similar laws, and the distribution
of an information statement pursuant to, and expiration of the applicable
waiting period under, Rule 14c‑2 of the Exchange Act, no notice to,
registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of any Governmental Entity, nor
expiration or termination of any statutory waiting period, is necessary for the
consummation by the Company of the transactions contemplated by this Agreement
or the other Transaction Documents.

(d)       Sale of Securities. Based in part on the Purchaser’s representations
in Section 2.2, the offer and sale of the shares of Class A Common Stock under
this Agreement is exempt from





-8-

--------------------------------------------------------------------------------

 

 

the registration and prospectus delivery requirements of the Securities Act and
the rules and regulations promulgated thereunder. Without limiting the
foregoing, neither the Company nor, to the Knowledge of the Company, any other
person authorized by the Company to act on its behalf, has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offer or sales of the Class A
Common Stock and neither the Company nor, to the Knowledge of the Company, any
person acting on its behalf has made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
the offering or issuance of Class A Common Stock under this Agreement to be
integrated with prior offerings by the Company for purposes of the Securities
Act that would result in none of Regulation D or any other applicable exemption
from registration under the Securities Act to be available, nor will the Company
take any action or steps that would cause the offering or issuance of the
Class A Common Stock under this Agreement to be integrated with other offerings.

(e)       Status of Securities. The shares of Class A Common Stock to be issued
pursuant to this Agreement have been duly authorized by all necessary corporate
action. When issued and sold against receipt of the consideration therefor as
provided in this Agreement, such securities will be validly issued, fully paid
and nonassessable, will not be subject to preemptive rights of any other
stockholder of the Company, and will effectively vest in the Purchaser good
title to all such securities, free and clear of all Liens (other than
restrictions arising under applicable securities Laws), except restrictions
imposed by the Securities Act, Section 4.1 and any applicable state or foreign
securities laws. The rights, preferences, privileges, and restrictions of the
Class A Common Stock are as stated in the Certificate of Incorporation.

(f)       SEC Documents; Financial Statements.

(1)       The Company has filed, on a timely basis, all required reports, proxy
statements, forms, and other documents with the Securities and Exchange
Commission (the “SEC”) since December 31, 2013 (collectively, the “SEC
Documents”). Each of the SEC Documents, as of its respective date complied in
all material respects with the requirements of the Securities Act and the
Exchange Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC Documents, and, except to the
extent that information contained in any SEC Document has been revised or
superseded by a later filed SEC Document filed and publicly available prior to
the date of the Original Agreement, none of the SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(2)       The Company (i) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a‑15(e) under the Exchange Act) that are
reasonably designed to ensure that material information relating to the Company,
including its consolidated Subsidiaries, is made known to the individuals
responsible for the preparation of the Company’s filings with the SEC and
(ii) has disclosed, based on its most recent evaluation prior to the date of the
Original Agreement, to the Company’s outside auditors and the Board of
Director’s audit committee (A) any significant deficiencies and material
weaknesses in the design or operation of internal controls over





-9-

--------------------------------------------------------------------------------

 

 

financial reporting (as defined in Rule 13a‑15(f) under the Exchange Act) that
are reasonably likely to adversely affect the Company’s ability to record,
process, summarize and report financial information and (B) any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting. As
of the date of the Original Agreement, to the Knowledge of the Company, there is
no reason that its outside auditors and its chief executive officer and chief
financial officer will not be able to give the certifications and attestations
required pursuant to the rules and regulations adopted pursuant to Section 404
of the Sarbanes-Oxley Act of 2002, without qualification, when next due.

(3)       There is no transaction, arrangement or other relationship between the
Company and/or any of its Subsidiaries and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
SEC Documents and is not so disclosed.

(4)       The financial statements of the Company and its consolidated
Subsidiaries included in the SEC Documents (a) complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, in each case as of the
date such SEC Document was filed, and (b) have been prepared in accordance with
generally accepted accounting principles in the United States (“GAAP”) applied
on a consistent basis during the periods involved (except as may be indicated in
such financial statements or the notes thereto) and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows of the Company and its consolidated
subsidiaries for the periods then ended (subject, in the case of unaudited
statements, to the absence of footnote disclosures and normal audit
adjustments).

(g)       Undisclosed Liabilities. Except for (i) those liabilities that are
reflected or reserved for in the consolidated financial statements of the
Company included in its Annual Report on Form 10‑K for the fiscal year ended
December 31, 2016, (ii) liabilities incurred since December 31, 2016 in the
ordinary course of business consistent with past practice, (iii) liabilities
incurred pursuant to the transactions contemplated by this Agreement, the
Registration Rights Agreement or the Merger Agreement, (iv) liabilities incurred
pursuant to the terms of the Other Equity Financing, (v) liabilities incurred
pursuant to the terms of the Debt Financing and (vi) liabilities that would not,
individually and in the aggregate, reasonably be expected to have a Company
Material Adverse Effect the Company and its Subsidiaries do not have any
liabilities or obligations of any nature whatsoever (whether accrued, absolute,
contingent or otherwise).

(h)       Brokers and Finders. Neither the Company nor its Subsidiaries or any
of their respective officers, directors, employees or agents has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for the Company in connection with this Agreement or the
issuance of shares of Class A Common Stock pursuant to this Agreement.





-10-

--------------------------------------------------------------------------------

 

 

(i)       Litigation. There is no action, suit, proceeding or investigation
pending or, to the Knowledge of the Company, threatened (including “cease and
desist” letters or invitations to take patent license) against, nor any
outstanding judgment, order, writ or decree against, the Company or any of its
Subsidiaries or any of their respective assets before or by any Governmental
Entity which individually or in the aggregate have, or would reasonably be
expected to have, a Company Material Adverse Effect. Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, neither the Company nor any of its Subsidiaries is
subject to any judgment, order or decree of any Governmental Entity.

(j)       Taxes.

(1)       Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, each of the Company and its
Subsidiaries has timely filed all U.S. federal and state income, and all other
material, Tax Returns required to have been filed, such Tax Returns were
accurate in all material respects, and all Taxes due and payable by the Company
have been timely paid, except for (i) those for which extensions have been
obtained and (ii) those which are being contested in good faith and by
appropriate proceedings and in respect of which adequate reserves with respect
thereto are maintained in accordance with GAAP.

(2)       Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, no material deficiencies,
litigation, audit, proposed adjustments or matters in controversy exist or have
been asserted with respect to Taxes of the Company or any of its Subsidiaries.
No examination or audit of any Tax Return relating to any Taxes of the Company
or any of its Subsidiaries or with respect to any Taxes due from or with respect
to the Company or any of its Subsidiaries by any taxing authority is currently
in progress or, to the Knowledge of the Company, threatened in writing, except
for such examinations and audits as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.

(3)       Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, (i) no claim has been made
by any Governmental Entity in a jurisdiction where the Company and any of its
Subsidiaries does not file Tax Returns that the Company or any of its
Subsidiaries is or may be subject to material Tax by that jurisdiction, and
(ii) there are no Liens with respect to Taxes upon any of the assets of the
Company or any of its Subsidiaries.

(4)       Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, (x) each of the Company and
its Subsidiaries have paid in full, or made adequate provision on the audited
consolidated statement of financial condition of the Company and its
Subsidiaries as of December 31, 2016 for the year then ended (the “Company
Balance Sheet”) (in each case, in accordance with U.S. GAAP) for, all Taxes with
respect to periods ending on or before the date of the Company Balance Sheet,
except, in each case, with respect to Taxes contested in good faith; and
(y) each of the Company and its Subsidiaries have paid in full or made adequate
provision on their books and records for all Taxes with respect to





-11-

--------------------------------------------------------------------------------

 

 

periods on or ending after the date of the Company Balance Sheet and prior to
the Closing Date.

(5)       Neither the Company nor any of its Subsidiaries has (I) engaged in, or
has any material liability or material obligation with respect to, any
“reportable transaction” within the meaning of Treasury Regulations
Section 1.6011‑4 or (II) taken any reporting position on a Tax Return, which
reporting position (x) if not sustained would be reasonably likely, absent
disclosure, to give rise to a penalty for substantial understatement of federal
income Tax under Section 6662 of the Code (or any similar provision of state,
local, or non-U.S. Tax law), and (y) has not adequately been disclosed on such
Tax Return in accordance with Section 6662(d)(2)(B) of the Code (or any similar
provision of state, local, or non-U.S. Tax law).

(k)       Permits and Licenses. The Company and its Subsidiaries possess all
licenses, certificates, authorizations and permits issued by each Governmental
Entity necessary to conduct their respective businesses, except where the
failure to possess such licenses, certificates, authorizations and permits would
not, individually or in the aggregate, reasonably be expected to result in a
Company Material Adverse Effect.

(l)       Environmental Matters. The Company and its Subsidiaries are in
compliance with all, and for the past five (5) years have not violated any,
applicable Environmental Laws except where failure to be in such compliance
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect. Neither the Company nor any of its Subsidiaries
has released Materials of Environmental Concern in a manner that would
reasonably be expected to result in liability to any of them or that would
reasonably be expected to adversely affect any of their operations and, to the
Knowledge of the Company, Materials of Environmental Concern are not present at,
under, in or affecting any Property currently or formerly owned, leased or used
by the Company or any of its Subsidiaries, or at any location to which Materials
of Environmental Concern have been sent for re-use or recycling or for
treatment, storage or disposal, that would reasonably be expected to give rise
to liability of or adversely affect the operations of the Company or any of its
Subsidiaries, except, in each case, as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.

(m)       Title. Each of the Company and its Subsidiaries has good and
marketable title to its Property that is owned real property, has, to the
Knowledge of the Company, valid leases to its Property that is leased real
property, and good and valid title to all of its other Property (other than
negligible assets not material to the operations of the Company or any of its
Subsidiaries), except as would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect.

(n)       Intellectual Property. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect
(i) the Company or its Subsidiaries exclusively own, free and clear of all Liens
(other than licenses of Intellectual Property and any restriction or covenant
associated with any license of Intellectual Property), all (a) Intellectual
Property registrations and applications filed in their names that have not
expired or been abandoned, which such registrations are subsisting and
unexpired, and to the Knowledge





-12-

--------------------------------------------------------------------------------

 

 

of the Company, valid and enforceable and (b) of the other Intellectual Property
used in the conduct of the businesses of the Company or its Subsidiaries that is
not used pursuant to a license; provided, however, the foregoing representation
in Section 2.1(n)(i) is subject to the Knowledge of the Company with respect to
patents and other Intellectual Property owned by third parties under which a
license may be needed to practice any such Intellectual Property; (ii) to the
Knowledge of the Company:  the conduct of the businesses of Company and its
Subsidiaries does not materially infringe the Intellectual Property of any third
party, and no person is materially infringing any Intellectual Property owned by
the Company or its Subsidiaries; (iii) the Company and its Subsidiaries take
reasonable actions to protect the material trade secrets and confidential
information owned by the Company or its Subsidiaries and the security and
operation of their material software, websites and systems (and the data
therein), and (iv) to the Knowledge of the Company there have been no material
breaches or outages of the same.

(o)       Employee Benefits/Labor.

(1)       Except as would not reasonably be expected, individually or in the
aggregate, to result in a Company Material Adverse Effect, (A) each Plan
complies with, and has been operated and administered in compliance with, its
terms and all applicable Laws (including, without limitation ERISA and the
United States Internal Revenue Code of 1986, as amended (the “Code”)), (B) the
Company and each of its Subsidiaries have filed all reports, returns, notices,
and other documentation required by ERISA, the Code or other applicable Law to
be filed with any Governmental Entity with respect to each Plan, (C) with
respect to any Plan, no actions, Liens, lawsuits, claims or complaints (other
than routine claims for benefits, appeals of such claims and domestic relations
order proceedings) are pending or, to the Knowledge of the Company, threatened,
and no facts or circumstances exist that would reasonably be expected to give
rise to any such actions, Liens, lawsuits, claims or complaints, and (D) no
event has occurred with respect to a Plan which would reasonably be expected to
result in a liability of the Company or any of its Subsidiaries to any
Governmental Entity. Neither the Company, its Subsidiaries, nor any other entity
which, together with the Company or its Subsidiaries, would be treated as a
single employer under Section 4001 of ERISA or Section 414 of the Code, has at
any time during the last six (6) years maintained, sponsored or contributed to
any employee benefit plan that is subject to Title IV of ERISA, including,
without limitation, any “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA).

(2)       Except as would not reasonably be expected, individually or in the
aggregate, to result in a Company Material Adverse Effect, none of the execution
of, or the completion of the transactions contemplated by, this Agreement
(whether alone or in connection with any other event(s)), could result in
(A) severance pay or an increase in severance pay upon termination after Closing
to any current or former employee of the Company or its Subsidiaries, (B) any
payment, compensation or benefit becoming due, or increase in the amount of any
payment, compensation or benefit due, to any current or former employee of the
Company or its Subsidiaries, (C) acceleration of the time of payment or vesting
or result in funding of compensation or benefits to any current or former
employee of the Company or its Subsidiaries, (D) any new material obligation
under any Plan, (E) any limitation or restriction on the right of Company to
merge,





-13-

--------------------------------------------------------------------------------

 

 

amend, or terminate any Plan, or (F) any payments which would not be deductible
under Section 280G of the Code or subject to Tax under Section 4999 of the Code
(in each case, without giving effect to any of the transactions contemplated by
the Merger Agreement). No Plan provides for reimbursement or gross-up of any
excise tax under Section 409A or Section 4999 of the Code.

(3)       Except as would not, individually or in the aggregate, have a Company
Material Adverse Effect, as of the date of the Original Agreement:  (A) the
Company and each of its Subsidiaries is not a party to any collective bargaining
agreement or other contract or agreement with any labor organization or other
representative of any of the employees of the Company or any Subsidiary, nor is
any such contract or agreement presently being negotiated; (B) to the Knowledge
of the Company, no campaigns are being conducted to solicit cards from any of
the employees of the Company or any of its Subsidiaries to authorize
representation by any labor organization, and no such campaigns have been
conducted within the past three years; (C) no labor strike, slowdown, work
stoppage, dispute, lockout or other labor controversy is in effect or, to the
Knowledge of the Company, threatened in writing, and neither the Company nor any
of its Subsidiaries has experienced any such labor controversy within the past
three years; (D) no unfair labor practice charge or complaint is pending or, to
the Knowledge of the Company, threatened in writing with respect to any
employment practices of the Company or any of its Subsidiaries; (E) no action,
complaint, charge, inquiry, proceeding or investigation by or on behalf of any
current or former employee, labor organization or other representative of the
employees of the Company or any of its Subsidiaries (including persons employed
jointly by such entities with any other staffing or other similar entity) is
pending or, to the Knowledge of the Company, threatened in writing; (F) the
Company and each of its Subsidiaries are in compliance with all applicable laws,
agreements, contracts, policies, plans and programs relating to employment,
employment practices, compensation, benefits, hours, terms and conditions of
employment, and the termination of employment, including any obligations
pursuant to the Worker Adjustment and Retraining Notification Act of 1988, as
amended, the classification of employees as exempt or non-exempt from overtime
pay requirements, the provision of meal and rest breaks and pay for all working
time, and the proper classification of individuals as non-employee contractors
or consultants; and (G) the Company and each of its Subsidiaries is in
compliance with all applicable Law relating to child labor, forced labor and
involuntary servitude.

(p)       Indebtedness. Neither the Company nor any of its Subsidiaries is,
immediately prior to the execution and delivery of this Agreement, or will be,
at the time of the Closing after giving effect thereto, in default in the
payment of any material indebtedness or in default under any agreement relating
to its material indebtedness.

(q)       Registration Rights. Except as provided in the Registration Rights
Agreement, the Company has not granted or agreed to grant, and is not under any
obligation to provide, any rights to register under the Securities Act any of
its presently outstanding securities or any of its securities that may be issued
subsequently.





-14-

--------------------------------------------------------------------------------

 

 

(r)       Compliance with Laws.

(1)       Neither the Company nor any of its Subsidiaries is, or since
December 31, 2013 has been, in violation of any applicable Law, except where
such violation would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect. The Company has not received
notice from any Governmental Entity inquiring about or asserting any violation
of any applicable Law, or received notice from any Governmental Entity that it
is or has been subject to any adverse inspection, examination, finding of
deficiency, finding of noncompliance, penalty, fine, sanction, assessment,
audit, request for corrective or remedial action, or other supervisory,
compliance or enforcement action by any Governmental Entity and, to the
Knowledge of the Company as of the date of the Original Agreement, neither the
Company nor any of its Subsidiaries is being investigated with respect to any
applicable Law, except for such of the foregoing as would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.

(2)       Each Subsidiary of the Company that is a U.S. broker dealer is duly
registered under the Exchange Act as a broker dealer with the SEC, and is in
compliance with the applicable provisions of the Exchange Act, including the net
capital requirements and customer protection requirements thereof, except as
would not be expected to be material to the Company or its Subsidiaries, taken
as a whole.

(3)       None of the Company, any Subsidiary nor any of their respective
employees, associated persons and/or related persons or officers engaged in or
responsible for the business of the Company or its Subsidiaries, is or has been
since December 31, 2013 adjudged or, to the Knowledge of the Company, is under
current investigation or proceeding, whether preliminary or otherwise, for
“statutory disqualification” as defined in Section 3(a)(39) of the Exchange Act
or is subject to any of the events set forth in Rule 1014(a)(3)(A) and
(C) through (E) of the former National Association of Securities Dealers, Inc.,
and none of such officers, associated persons or employees and/or related
persons is subject to heightened supervision under the rules, regulations,
ordinances or by-laws of any Governmental Entity.

(s)       Absence of Changes. Since December 31, 2016, there has not been any
action or omission of the Company or any of its Subsidiaries that, if such
action or omission occurred between the date of the Original Agreement and the
Closing Date, would violate Sections 3.7(a), 3.7(b), 3.7(c), 3.7(d) or 3.7(e).

(t)       Illegal Payments; FCPA Violations. None of the Company, any of its
Subsidiaries, nor, to the Knowledge of the Company, any director, officer, agent
or employee of the Company or any of its Subsidiaries has, except as would not,
individually or in the aggregate, reasonably be expected to result in material
liability, fine or judgment to the Company and its Subsidiaries, determined on a
consolidated basis: (i) paid, caused to be paid, agreed to pay, or offered,
directly or indirectly, in connection with the business of the Company, any
payment or gift given to any person acting in an official capacity for any
Governmental Entity, to any political party or official thereof, or to any
candidate for political office (each, a “Government Official”) with the purpose
of (w) influencing any act or decision of such Government Official in his
official capacity; (x) inducing such Government Official to perform or omit to
perform any activity related to his legal duties; (y) securing any improper
advantage; or (z) inducing such





-15-

--------------------------------------------------------------------------------

 

 

Government Official to influence or affect any act or decision of any
Governmental Entity, in each case, in order to assist the Company or its
Affiliates in obtaining or retaining business for or with, or in directing
business to, the Company or its Affiliates; (ii) made any illegal contribution
to any political party or candidate; or (iii) intentionally established or
maintained any unrecorded fund or asset or made any false entries on any books
or records for any purpose. Without limiting any of the foregoing, neither the
Company nor any of its Subsidiaries, nor, to the Knowledge of the Company, any
director, officer, agent or employee of the Company or any of its Subsidiaries
has taken any action that would violate the U.S. Foreign Corrupt Practices Act,
except for such violations that would not, individually or in the aggregate, be
material to the Company. Further, neither the Company nor any of its
Subsidiaries, nor, to the Knowledge of the Company, any director, officer, agent
or employee of the Company or any of its Subsidiaries has taken any action that
would violate the UK Bribery Act 2010 or any other applicable anti-bribery law,
nor has paid, caused to be paid, agreed to pay, or offered, directly or
indirectly, in connection with the business of the Company, any bribe, kickback,
other similar illegal payment or gift, to any supplier or customer, except, in
each case, for such violations as would not, individually or in the aggregate,
have a Company Material Adverse Effect.

(u)       Economic Sanctions. Except as would not, individually or in the
aggregate, have a Company Material Adverse Effect, the Company is not in
contravention of and has not engaged in any conduct sanctionable under U.S.
economic sanctions laws, including laws administered and enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control, 31 C.F.R. Part V, the
Iran Sanctions Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act, the Iran Threat Reduction and Syria Human Rights Act, the Iran
Freedom and Counter-Proliferation Act of 2012, and any executive order issued
pursuant to any of the foregoing.

(v)       Listing and Maintenance Requirements. The Class A Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to the Knowledge of the Company is
reasonably likely to, have the effect of, terminating the registration of the
Class A Common Stock under the Exchange Act nor has the Company received as of
the date of the Original Agreement any notification that the SEC is
contemplating terminating such registration.

(w)       No Additional Representations. Except for the representations and
warranties made by the Purchaser in Section 2.2, the Company hereby acknowledges
that neither the Purchaser nor any other person makes any express or implied
representation or warranty with respect to the Purchaser or any of its
Affiliates and the Purchaser disclaims any such other representations or
warranties. Notwithstanding anything to the contrary herein, nothing in this
Agreement shall limit the right of the Purchaser and its Affiliates to rely on
the representations, warranties, covenants and agreements expressly set forth in
this Agreement or in any certificate delivered pursuant hereto, nor will
anything in this Agreement operate to limit any claim by the Purchaser or any of
its Affiliates for intentional fraud with respect to the representations and
warranties set forth herein. The Company, on behalf of itself and on behalf of
its Affiliates, expressly waives any such claim relating to the foregoing
matters, except with respect to intentional fraud with respect to the
representations and warranties set forth herein.





-16-

--------------------------------------------------------------------------------

 

 

2.2       Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company, as of the date of the Original Agreement
and as of the Closing Date (except to the extent made only as of a specified
date in which case as of such date),that:

(a)       Organization and Authority. The Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would reasonably be expected to materially and adversely affect the Purchaser’s
ability to perform its obligations under this Agreement or consummate the
transactions contemplated hereby on a timely basis, and the Purchaser has the
corporate or other power and authority and governmental authorizations to own
its properties and assets and to carry on its business as it is now being
conducted.

(b)       Authorization.

(1)       The Purchaser has the corporate or other power and authority to enter
into this Agreement and to carry out its obligations hereunder. The execution,
delivery and performance of this Agreement by the Purchaser and the consummation
of the transactions contemplated hereby have been duly authorized by all
requisite action on the part of the Purchaser, and no further approval or
authorization by any of its stockholders, partners, members or other equity
owners, as the case may be, is required. This Agreement has been duly and
validly executed and delivered by the Purchaser and assuming due authorization,
execution and delivery by the Company, is a valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms (except
as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles).

(2)       Neither the execution, delivery and performance by the Purchaser of
this Agreement, nor the consummation of the transactions contemplated hereby,
nor compliance by the Purchaser with any of the provisions hereof, will
(A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of any Lien upon any of the
properties or assets of the Purchaser under any of the terms, conditions or
provisions of (i) its governing instruments or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Purchaser is a party or by which it may be bound, or to
which the Purchaser or any of the properties or assets of the Purchaser may be
subject, or (B) subject to compliance with the statutes and regulations referred
to in the next paragraph, violate any law, statute, ordinance, rule or
regulation, permit, concession, grant, franchise or any judgment, ruling, order,
writ, injunction or decree applicable to the Purchaser or any of their
respective properties or assets except in the case of clauses (A)(ii) and
(B) for such violations, conflicts and breaches as would not reasonably be
expected to materially and adversely affect the





-17-

--------------------------------------------------------------------------------

 

 

Purchaser’s ability to perform its respective obligations under this Agreement
or consummate the transactions contemplated hereby on a timely basis.

(3)       Other than the securities or blue sky laws of the various states, and
approval or expiration of applicable waiting periods under the HSR Act no notice
to, registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval, nor expiration or termination of any
statutory waiting period, of any U.S. federal, state or local Governmental
Entity is necessary for the consummation by the Purchaser of the transactions
contemplated by this Agreement. To the best of Purchaser’s actual knowledge as
of the date of the Original Agreement, except as set forth on Schedule 2.2(b),
no notice to, registration, declaration or filing with, exemption or review by,
or authorization, order, consent or approval, nor expiration or termination of
any statutory waiting period, of any Governmental Entity (other than any U.S.
federal, state or local Governmental Entity) is necessary for the consummation
by the Purchaser of the transactions contemplated by this Agreement.

(c)       Purchase for Investment. The Purchaser acknowledges that the Class A
Common Stock to be issued pursuant to this Agreement have not been registered
under the Securities Act or under any state securities laws. The Purchaser
(1) acknowledges that it is acquiring the Class A Common Stock to be issued
pursuant to this Agreement pursuant to an exemption from registration under the
Securities Act solely for investment with no present intention to distribute any
of the Class A Common Stock to be issued pursuant to this Agreement to any
person in violation of applicable securities laws, (2) will not sell or
otherwise dispose of any of the Class A Common Stock to be issued pursuant to
this Agreement, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
laws, (3) has such knowledge and experience in financial and business matters
and in investments of this type that it is capable of evaluating the merits and
risks of its investment in the Class A Common Stock and of making an informed
investment decision, (4) is an “accredited investor” (as that term is defined by
Rule 501 of the Securities Act), and (5) (A) has been furnished with or has had
full access to all the information that it considers necessary or appropriate to
make an informed investment decision with respect to the Class A Common Stock,
(B) has had an opportunity to discuss with management of the Company the
intended business and financial affairs of the Company and to obtain information
(to the extent the Company possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify any information
furnished to it or to which it had access and (C) can bear the economic risk of
(x) an investment in the Class A Common Stock indefinitely and (y) a total loss
in respect of such investment. The Purchaser has such knowledge and experience
in business and financial matters so as to enable it to understand and evaluate
the risks of and form an investment decision with respect to its investment in
the Class A Common Stock and to protect its own interest in connection with such
investment.

(d)       Financial Capability. The Purchaser currently has capital commitments
sufficient to, and at the Closing will have available funds necessary to,
consummate the Closing on the terms and conditions contemplated by this
Agreement. The Purchaser is not aware of any reason why the funds sufficient to
fulfill its obligations under Article I will not be available on the Closing
Date upon request of the Limited Partners. In no event shall the receipt or
availability of funds, capital or capacity be a condition to the Purchaser’s
obligations under this Agreement.





-18-

--------------------------------------------------------------------------------

 

 

The Purchaser has furnished to the Company a true and complete copy of each
commitment letter (collectively, the “Equity Commitment Letters”), dated as of
the date of the Original Agreement, entered into by and among the Purchaser, the
Company and each Limited Partner (excluding Exhibit E thereto).

(e)       Brokers and Finders. Except for Centerview Partners LLC, neither the
Purchaser nor its Affiliates or any of their respective officers, directors,
employees or agents has employed any broker or finder for which the Company will
incur any liability for any financial advisory fees, brokerage fees, commissions
or finder’s fees.

(f)       No Additional Company Representations. Except for the representations
and warranties made by the Company in Section 2.1, the Purchaser hereby
acknowledges that neither the Company nor any other person makes any express or
implied representation or warranty with respect to the Company or its
Subsidiaries or their respective businesses, operations, assets, liabilities,
employees, employee benefit plans, conditions or prospects, and the Company
disclaims any such other representations or warranties. In particular, without
limiting the foregoing disclaimer, the Purchaser hereby acknowledges that
neither the Company nor any other person makes or has made any representation or
warranty to the Purchaser, or any of its Affiliates or representatives, with
respect to (i) any financial projection, forecast, estimate, budget or prospect
information relating to the Company or any of its Subsidiaries or their
respective business, or (ii) except for the representations and warranties made
by the Company in Section 2.1, any oral or written information presented to the
Purchaser or any of its Affiliates or representatives in the course of their due
diligence investigation of the Company, the negotiation of this Agreement or in
the course of the transactions contemplated hereby. Subject to the final
sentence of Section 5.6, the Purchaser, on behalf of itself and on behalf of its
Affiliates, expressly waives any such claim relating to the foregoing matters,
except with respect to intentional fraud with respect to the representations and
warranties set forth herein. The Purchaser hereby acknowledges (for itself and
on behalf of its Affiliates and representatives) that it has conducted, to its
satisfaction, its own independent investigation of the business, operations,
assets and financial condition of the Company and its Subsidiaries and, in
making its determination to proceed with the transactions contemplated hereby,
the Purchaser and its Affiliates have relied on the results of their own
independent investigation.

ARTICLE III

COVENANTS

3.1       Filings; Other Actions. During the period commencing on the date of
the Original Agreement and terminating on the earlier to occur of (a) the
Closing and (b) the termination of this Agreement in accordance with the
provisions hereof (the “Pre-Closing Period”), each of the Purchaser, on the one
hand, and the Company, on the other hand, will cooperate and consult with the
other and use reasonable best efforts to prepare and file all necessary
documentation, to effect all necessary applications, notices, petitions, filings
and other documents, and to obtain all necessary permits, consents, orders,
approvals and authorizations of, or any exemption by, all third parties and
Governmental Entities, and the expiration or termination of any applicable





-19-

--------------------------------------------------------------------------------

 

 

waiting period, necessary or advisable to consummate the transactions
contemplated by this Agreement, and to perform the covenants contemplated by
this Agreement. Each party shall execute and deliver both before and after the
Closing such further certificates, agreements and other documents and take such
other actions as the other parties may reasonably request to consummate or
implement such transactions or to evidence such events or matters. In
particular, if required, the Purchaser and the Company shall use all reasonable
best efforts to prepare and submit (i) a Notification and Report Form pursuant
to the Hart-Scott Rodino Antitrust Improvements Act of 1976, as amended (the
“HSR Act”), as promptly as practicable following the date of the Original
Agreement (and in any event within ten (10) business days of the date of the
Original Agreement) and (ii) all necessary documentation to effect any approvals
or terminations of waiting periods, if required, under any foreign antitrust,
competition, or similar laws as promptly as practicable following the date of
the Original Agreement , in each case with respect to the transactions
contemplated hereby, including the issuance of Class A Common Stock. The
Purchaser and the Company will use, and will use reasonable best efforts to
cause their respective Affiliates to use, reasonable best efforts to obtain all
necessary permits, consents, orders, approvals and authorizations of, or any
exemption by, all third parties and Governmental Entities, and the expiration or
termination of any applicable waiting period, necessary or advisable to
consummate the transactions contemplated by this Agreement, and to perform the
covenants contemplated by this Agreement. The Purchaser and the Company will
have the right to review in advance, and to the extent practicable each will
consult with the other, in each case subject to applicable laws relating to the
exchange of information, all the information relating to such other party, and
any of their respective Affiliates, which appears in any filing made with, or
written materials submitted to, any third party or any Governmental Entity in
connection with the transactions contemplated by this Agreement or the Merger
Agreement. In exercising the foregoing right, each of the parties hereto agrees
to act reasonably and as promptly as practicable. The parties hereto agree that
they will consult with each other with respect to the obtaining of all permits,
consents, approvals and authorizations of all third parties and Governmental
Entities necessary or advisable to consummate the transactions contemplated by
this Agreement or the Merger Agreement, and each party will keep the other party
apprised promptly of the status of filings and applications, including
communications with Governmental Entities that cause such party to believe that
there is a reasonable likelihood that any necessary permits, consents, orders,
approvals and authorizations of, or any exemption by, all third parties and
Governmental Entities, and the expiration or termination of any applicable
waiting period, necessary or advisable to consummate the transactions
contemplated by this Agreement and by the Merger Agreement, and to perform the
covenants contemplated by this Agreement will not be obtained or that the
receipt of any such approval will be delayed, and all other matters relating to
completion of the transactions contemplated hereby. Each party shall consult
with the other party in advance of any meeting or conference with any
Governmental Entity in respect of the transactions contemplated by this
Agreement.

3.2       Reasonable Best Efforts to Close. During the Pre-Closing Period, the
Company and the Purchaser will use reasonable best efforts in good faith to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary under applicable laws so as to permit consummation of the
transactions contemplated hereby as promptly as practicable and otherwise to
enable consummation of the transactions contemplated hereby and shall cooperate
reasonably with the other party hereto to that end, including in relation to the
satisfaction of the conditions to





-20-

--------------------------------------------------------------------------------

 

 

Closing set forth in Sections 1.3(a), (b) and (c) and cooperating in seeking to
obtain any consent required from Governmental Entities.

3.3       Corporate Actions. In the event that, at or prior to the Closing,
(a) the number of shares of Common Stock or securities convertible or
exchangeable into or exercisable for shares of Common Stock issued and
outstanding is changed as a result of any reclassification, stock split
(including reverse split), stock dividend or distribution (including any
dividend or distribution of securities convertible or exchangeable into or
exercisable for shares of Common Stock), merger, tender or exchange offer or
other similar transaction, or (b) the Company fixes a record date that is at or
prior to the Closing Date for the payment of any non-stock dividend or
distribution on the Common Stock, or other matter described in clause (a) above,
other than regular quarterly cash dividends consistent with past practice, then
at the Purchaser’s option, which may be exercised in the Purchaser’s sole
discretion, the number of shares of Common Stock to be issued to the Purchaser
at the Closing under this Agreement shall be equitably adjusted and/or the
shares of Common Stock to be issued to the Purchaser at the Closing under this
Agreement shall be equitably substituted with shares of other stock or
securities or property (including cash), in each case, to provide the Purchaser
with substantially the same economic benefit from this Agreement as the
Purchaser had prior to the applicable transaction. Notwithstanding anything in
this Agreement to the contrary, in no event shall the Purchase Price or any
component thereof be changed by the foregoing.

3.4       Information Rights.

(a)       For so long as the North Island Parties Beneficially Own shares of
Class A Common Stock that represent at least 10%, in the case of clauses (1) and
(2), or 25%, in the case of clause (3), of the number of shares of Class A
Common Stock Beneficially Owned by the North Island Parties as of the
Closing:  (1) the Company shall provide the Purchaser Representative with
unaudited monthly (as soon as available) manager financial statements, quarterly
(as soon as available) financial statements and audited (by a nationally
recognized accounting firm) annual (as soon as available) financial statements,
in each case, prepared in accordance with GAAP as in effect from time to time,
which statements shall include the consolidated balance sheets of the Company
and its Subsidiaries and the related consolidated statements of income,
shareholders’ equity and cash flows; (2) the Company shall permit the Purchaser
Representative and any authorized representative of Coral Blue Investment
Pte. Ltd. and Public Sector Pension Investment Board  or authorized
representative of the Purchaser designated by Purchaser reasonable access to
visit and inspect any of the properties of the Company or any of its
Subsidiaries, including its and their books of account and other records, and to
discuss the Company’s or its subsidiaries’ affairs, finances and accounts with
its and their officers (including two (2) discussions per year with the
Company’s Chief Executive Officer and Chief Financial Officer in which an
authorized representative of Coral Blue Investment Pte. Ltd. and Public Sector
Pension Investment Board shall be entitled to participate), all upon reasonable
notice and at such reasonable times during normal business hours and as often as
the Purchaser Representative may reasonably request, in any event not more than
once per fiscal quarter and (3) the Company shall provide to the Purchaser and
any authorized representative of Coral Blue Investment Pte. Ltd. and Public
Sector Pension Investment Board all written information that is provided to the
Board of Directors at substantially the same time at which such information is
first delivered or otherwise made available in writing to the Board of
Directors; provided that





-21-

--------------------------------------------------------------------------------

 

 

prior to any authorized representative of Coral Blue Investment Pte. Ltd. or
Public Sector Pension Investment Board participating in any visit or inspection
pursuant to clause (2) above or receiving any materials pursuant to clause
(3) above, each of Coral Blue Investment Pte. Ltd. and Public Sector Pension
Investment Board shall enter into a confidentiality agreement with the Company
with terms no less restrictive than those of Section 3.5. Any investigation
pursuant to this Section 3.4 shall be conducted during normal business hours and
in such manner as not to interfere unreasonably with the conduct of the Company
and its Subsidiaries.

(b)       Nothing herein shall require the Company or any of its Subsidiaries to
disclose any information to the extent (i) prohibited by applicable Law,
(ii) that the Company reasonably believes such information to be competitively
sensitive or proprietary information or (iii) that such disclosure would
reasonably be expected to cause a violation of any agreement to which the
Company or any of its Subsidiaries is a party or would cause a risk of loss of
privilege to the Company or any of its Subsidiaries (provided that the Company
shall use reasonable best efforts to make appropriate substitute arrangements
under circumstances where the restrictions in clauses (i), (ii) and/or
(iii) apply).

3.5       Confidentiality. Each party to this Agreement will hold, and will
cause its respective Affiliates and their respective directors, managers,
officers, employees, agents, consultants and advisors to hold, in strict
confidence, unless disclosure to a regulatory authority is necessary in
connection with any necessary regulatory approval, examination or inspection or
unless disclosure is required by judicial or administrative process or by other
requirement of law or the applicable requirements of any regulatory agency or
relevant stock exchange (in which case, other than in connection with a
disclosure in connection with a routine audit or examination by, or document
request from, a regulatory or self-regulatory authority, bank examiner or
auditor, the party disclosing such information shall provide the other party
with prior written notice of such permitted disclosure), all non-public records,
books, contracts, instruments, computer data and other data and information
(collectively, “Information”) concerning the other party hereto furnished to it
by or on behalf of such other party or its representatives pursuant to this
Agreement (except to the extent that such information can be shown to have been
(1) previously known by such party from other sources, provided that such source
was not known, after reasonable inquiry and investigation, by such party to be
bound by a contractual, legal or fiduciary obligation of confidentiality to the
other party, (2) in the public domain through no violation of this Section 3.5
by such party or (3) later lawfully acquired from other sources by the party to
which it was furnished), and neither party hereto shall release or disclose such
Information to any other person, except its auditors, attorneys, financial
advisors, financing sources and other consultants and advisors.

3.6       State Securities Laws. During the Pre-Closing Period, the Company
shall use its reasonable best efforts to (a) obtain all necessary permits and
qualifications, if any, or secure an exemption therefrom, required by any state
or country prior to the offer and sale of Class A Common Stock and (b) cause
such authorization, approval, permit or qualification to be effective as of the
Closing.

3.7       Negative Covenants. During the Pre-Closing Period, the Company and its
Subsidiaries shall use their reasonable best efforts to operate their businesses
in the ordinary course (provided that the Company and its Subsidiaries shall be
permitted to take all actions





-22-

--------------------------------------------------------------------------------

 

 

required to consummate the Merger, the Other Equity Financing and the Debt
Financing), and, except as contemplated by this Agreement or set forth on
Schedule 3.7, without the prior written consent of the Purchaser (which consent
shall not be unreasonably withheld, conditioned or delayed), shall not:

(a)       declare, or make payment in respect of, any dividend or other
distribution upon any shares of capital stock of the Company, other than regular
quarterly cash dividends on shares of Class A Common Stock (not to exceed $0.24
per share);

(b)       redeem, repurchase or acquire any capital stock of the Company or any
of its Subsidiaries, other than repurchases of capital stock from employees,
officers or directors of the Company or any of its Subsidiaries in the ordinary
course of business pursuant to any of the Company’s agreements or plans in
effect as of the date of the Original Agreement;

(c)       amend the Certificate of Incorporation or Bylaws in a manner that
would affect the Purchaser in an adverse manner either as a holder of Class A
Common Stock or with respect to the rights of the Purchaser under this Agreement
or the Registration Rights Agreement;

(d)       authorize, issue or reclassify any capital stock, or securities
exercisable for, exchangeable for or convertible into capital stock, of the
Company other than (i) the authorization and issuance of the Class A Common
Stock under this Agreement and the Other Equity Financing and (ii) issuances of
capital stock, or securities exercisable for, exchangeable for or convertible
into capital stock, of the Company to employees, officers and directors of the
Company or any of its Subsidiaries in the ordinary course of business pursuant
to any of the Company’s agreements or plans in effect as of the date of the
Original Agreement; or

(e)       make, change or revoke any material Tax election, file any U.S.
federal or state income, or any other material amended Tax Return, settle or
compromise any material claim, action, proceeding or assessment for Taxes,
change any method of Tax accounting, enter into any closing agreement with
respect to Taxes or make or surrender any material claim for a refund of Taxes,
in each case except (i) as required by applicable Tax Law or (ii) consistent
with past practice,

provided that, notwithstanding any other provision herein, any consent of the
Purchaser pursuant to Section 3.7(b) with respect to repurchases under the
Company’s repurchase program, as in effect on the date of the Original Agreement
or adopted hereafter, may be given orally or through electronic submission,
including by email.

3.8       Certain Statutory and Corporate Matters. The Board of Directors has
taken all necessary action so that any business combination, takeover,
anti-takeover, moratorium, “fair price”, “control share” or other similar Law
enacted under any Law applicable to the Company does not, and will not, apply to
this Agreement or the transactions contemplated hereby.

3.9       Merger Agreement Matters. At or prior to the Closing, the Company
shall not, without the prior written consent of the Purchaser, make or agree to
make any amendments, supplements, waivers or other modifications to any
provision of the Merger Agreement that are material or would adversely affect
the Purchaser (including, for the avoidance of doubt, (i) any change to the mix
or amount of the merger consideration, (ii) any changes to the definition of





-23-

--------------------------------------------------------------------------------

 

 

“Company Material Adverse Effect” and (iii) any extensions of the Outside Date
(as defined in the Merger Agreement)) or waive any closing conditions under the
Merger Agreement. Without limiting the foregoing, the Company shall keep the
Purchaser reasonably informed regarding the transactions contemplated by the
Merger Agreement and the Debt Financing Commitment (as defined in the Merger
Agreement), including the expected timing of the Closing and any developments
that would reasonably be expected, individually or in the aggregate, to
materially delay the Closing or make the Closing unlikely to occur; provided,
however, that in any event the Company shall provide the Purchaser with no less
than five (5) business days’ written notice of the Closing Date. Prior to any
mailing by the Company or Target of any information statement or proxy statement
of the Company or Target to stockholders of the Company or Target (or any
amendment or supplement thereto) or responding to any comments of the SEC with
respect thereto, the Company (i) shall provide the Purchaser with an opportunity
to review and comment on such information statement or proxy statement or
response (including the proposed final version of such information statement or
proxy statement or response), (ii) shall, and shall use reasonable best efforts
to cause Target to, consider in good faith all comments reasonably proposed by
the Purchaser and (iii) shall not include in any such information statement or
proxy statement any reference to the Purchaser, the other North Island Parties
or any of their respective Affiliates except to the extent such reference is in
a form previously approved in writing by the Purchaser.

3.10     Use of Proceeds. The Company shall use the proceeds of the transactions
contemplated by this Agreement exclusively to fund the payment of the cash
Merger Consideration (as defined in the Merger Agreement) pursuant to the Merger
Agreement at the Closing (as defined in the Merger Agreement), refinance
indebtedness of the Company, Target or their respective Subsidiaries and finance
certain costs and expenses incurred in connection with the transaction
contemplated by this Agreement.

3.11     Tax Matters. For so long as the North Island Parties Beneficially Own
shares of Class A Common Stock that represent at least 25% of the number of
shares of Common Stock Beneficially Owned by the North Island Parties as of the
Closing,  (i) the Company agrees to provide the North Island Parties with
written notice in accordance with Section 6.6 five (5) business days in advance
of any redemption or repurchase of shares of Class A Common Stock and the North
Island Parties shall be entitled to elect to participate in any such redemption
or repurchase by notice to the Company within three (3) business days of receipt
of such notice provided, that this provision shall not apply to any redemption
of Class A Common Stock (A) conducted pursuant to a publicly announced share
buyback program by the Company or (B) from former employees of the Company or
any subsidiary of the Company, (ii) the Company and the Purchaser agree to
cooperate with each other and to use good faith efforts to structure any
distribution by the Company (an “Extraordinary Distribution”) that is greater
than 130% of the average amount of dividends received in respect of such Class A
Common Stock by the Purchaser during the 3 preceding years  (a “Regular
Dividend”), such that the excess of the Extraordinary Distribution over the
Regular Dividend is a redemption that is intended to be treated as a sale or
exchange pursuant to Section 302 of the Code, and (iii) the Company agrees to
provide the North Island Parties with prompt written notice in accordance with
Section 6.6 if it obtains actual knowledge that Coral Blue Investment Pte. Ltd.,
(the “GIC Investor”) and any other Person whose holdings would be aggregated
with the GIC Investor for purposes of Section 892 of the Code own, in the
aggregate, directly or indirectly at least 48% of the number of shares of Common
Stock outstanding.





-24-

--------------------------------------------------------------------------------

 

 

3.12     Temasek Investment Agreement. The Company shall not, without the prior
written consent of the Purchaser, make or agree to make any material amendments,
supplements or other modifications to any provision of the Temasek Investment
Agreement (including, for the avoidance of doubt, any reduction to the
consideration or per share price to be paid pursuant to the Temasek Investment
Agreement).

ARTICLE IV

ADDITIONAL AGREEMENTS

4.1       Transfer Restrictions.

(a)       Except as otherwise permitted in this Agreement, until the first
anniversary of the Closing Date, the North Island Parties will not Transfer any
Class A Common Stock issued pursuant to this Agreement.

(b)       Notwithstanding Section 4.1(a), the North Island Parties shall be
permitted to Transfer any portion or all of their Class A Common Stock at any
time under the following circumstances:

(1)       Transfers to any Permitted Transferee, but only if the transferee
agrees in writing for the benefit of the Company (in form and substance
reasonably satisfactory to the Company and with a copy thereof to be furnished
to the Company) to be bound by the terms of this Agreement as a North Island
Party and if the transferee and the transferor agree for the express benefit of
the Company that the transferee shall Transfer the Class A Common Stock so
Transferred back to the transferor at or before such time as the transferee
ceases to be a Permitted Transferee of the transferor;

(2)       Transfers pursuant to a merger, tender offer or exchange offer or
other business combination, acquisition of assets or similar transaction or any
change of control transaction involving the Company or any Subsidiary;

(3)       Transfers occurring following the public announcement of any
Disposition Event (as defined in the Certificate of Incorporation); and

(4)       Transfers that have been approved in writing by the Board of
Directors.

4.2       Legend.

(a)       The Purchaser agrees that all certificates or other instruments
representing the Class A Common Stock subject to this Agreement will bear a
legend substantially to the following effect:





-25-

--------------------------------------------------------------------------------

 

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF APRIL 20, 2017,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.

(b)       Upon request of the applicable North Island Party, upon receipt by the
Company of an opinion of counsel reasonably satisfactory to the Company to the
effect that such legend is no longer required under the Securities Act and
applicable state laws, the Company shall promptly cause the first paragraph of
the legend to be removed from any certificate for any Class A Common Stock to be
Transferred in accordance with the terms of this Agreement and the second
paragraph of the legend shall be removed upon the expiration of such transfer
and other restrictions set forth in this Agreement (and, for the avoidance of
doubt, immediately prior to any termination of this Agreement). The Purchaser
acknowledges that the Class A Common Stock issued pursuant to this Agreement has
not been registered under the Securities Act or under any state securities laws
and agrees that it will not sell or otherwise dispose of any of the Class A
Common Stock issued pursuant to this Agreement, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws.

4.3       Participation.

(a)       For the purposes of this Section 4.3, “Excluded Stock” shall mean
(i) shares of equity securities issued by the Company as a stock dividend
payable in shares of equity securities, or upon any subdivision or split-up of
the outstanding shares of capital stock, (ii) the issuance of shares of equity
securities (including upon exercise of options) to directors, employees or
consultants of the Company pursuant to a stock option plan, restricted stock
plan or other similar plan approved by the Board of Directors, (iii) the
issuance of shares of equity securities in connection with bona fide
acquisitions of securities (other than securities of the Company or any
non-wholly-owned Company Subsidiary), or substantially all of the assets of
another person or business (other than issuances to persons that were Affiliates
of the Company at the time that the agreement with respect to such issuance was
entered into), (iv) shares of a Subsidiary of the Company issued to the Company
or a wholly owned Subsidiary of the Company, (v) securities of a joint venture
(provided that no Affiliate (other than any Subsidiary of the Company) of the
Company acquires any interest in such securities in connection with such
issuance), (vi) the issuance of shares of equity securities in connection with a
bona-fide, broadly distributed underwritten public offering, or (vii) shares of
equity securities issued pursuant to an Exchange Right.





-26-

--------------------------------------------------------------------------------

 

 

(b)       For so long as the North Island Parties are entitled to designate a
director to the Board of Directors pursuant to Section 4.4, if the Company
proposes to issue equity securities of any kind (for purposes of this
Section 4.3 the term “equity securities” shall include Common Stock and any
warrants, options or other rights to acquire, or any securities that are
exercisable for, exchangeable for or convertible into, Common Stock or any other
class of capital stock of the Company), other than Excluded Stock, then, the
Company shall:

(1)       give written notice to the Purchaser Representative (no less than
twenty (20) business days prior to the closing of such issuance or if the
Company reasonably expects such issuance to be completed in less than twenty
(20) business days, such shorter period, which shall be as long as commercially
practicable (and in any event no less than ten (10) business days), required for
the North Island Parties and their Permitted Transferees to participate in such
issuance) setting forth in reasonable detail (A) the designation and all of the
terms and provisions of the securities proposed to be issued (the “Proposed
Securities”), including, where applicable, the voting powers, preferences and
relative participating, optional or other special rights, and the qualification,
limitations or restrictions thereof and interest rate and maturity; (B) the
price and other terms of the proposed sale of such securities; (C) the amount of
such securities proposed to be issued; and (D) such other information as the
Purchaser Representative may reasonably request in order to evaluate the
proposed issuance; and

(2)       offer to issue and sell to the North Island Parties, on such terms as
the Proposed Securities are issued and upon full payment by the North Island
Parties, a portion of the Proposed Securities equal to a percentage determined
by dividing (A) the number of shares of Class A Common Stock the North Island
Parties Beneficially Own by (B) the total number of shares of Common Stock then
outstanding.

(c)       The North Island Parties must exercise their purchase rights hereunder
within fifteen (15) business days after receipt of such notice from the Company,
or if the Company reasonably expects such issuance to be completed in less than
twenty (20) business days, such shorter period, which shall be as long as
practicable (and in any event no less than ten (10) business days after receipt
of notice from the Company), required for the North Island Parties and, subject
to Section 4.1, their Permitted Transferees to participate in such issuance. If
the Company offers two (2) or more securities in units to the other participants
in the offering, the North Island Parties must purchase such units as a whole
and will not be given the opportunity to purchase only one (1) of the securities
making up such unit. The closing of the exercise of such subscription right
shall take place simultaneously with the closing of the sale of the Proposed
Securities giving rise to such subscription right.

(d)       Upon the expiration of the offering period described above, the
Company will be free to sell such Proposed Securities that the North Island
Parties have not elected to purchase during the ninety (90) days following such
expiration on terms and conditions no more favorable to the purchasers thereof
than those offered to the North Island Parties in the notice delivered in
accordance with Section 4.3(b). Any Proposed Securities offered or sold by the
Company after such 90‑day period must be reoffered to the North Island Parties
pursuant to this Section 4.3.





-27-

--------------------------------------------------------------------------------

 

 

(e)       The election by any North Island Parties not to exercise its
subscription rights under this Section 4.3 in any one instance shall not affect
their right as to any subsequent proposed issuance. Any sale of such securities
by the Company without first giving the North Island Parties the rights
described in this Section 4.3 shall be void and of no force and effect.

(f)       Notwithstanding anything to the contrary contained herein, the
purchase rights of the North Island Parties under Section 4.3(b) shall be deemed
satisfied if the Company provides (or causes to provide) the North Island
Parties the right to purchase from the Company or any person within thirty
(30) days after the issuance of the Proposed Securities, the same number of
Proposed Securities that the North Island Parties would have had the right to
purchase under Section 4.3(b).

4.4       Election of Directors.

(a)       For so long as the North Island Parties Beneficially Own shares of
Class A Common Stock that represent at least 50% of the number of shares of
Class A Common Stock Beneficially Owned by the North Island Parties as of the
Closing, the North Island Parties shall have the right to designate for
nomination two (2) members of the Board of Directors (the “North Island
Designees”). Robert Greifeld and Glenn Hutchins will be the initial North Island
Designees (the “Initial North Island Designees”). The Board of Directors shall
recommend that the North Island Designees be included in the slate of nominees
in the class to be elected or appointed to the Board of Directors at the next
(and each applicable subsequent) annual or special meeting of stockholders,
subject to the North Island Designees’ satisfaction of all applicable
requirements regarding service as a director of the Company under applicable
law, regulation or stock exchange rules regarding service as a director and such
other criteria and qualifications for service as a director applicable to all
directors of the Company and in effect on the date of the Original Agreement;
provided, however, that in no event shall any North Island Designee’s
relationship with the North Island Parties or their Affiliates (or any other
actual or potential lack of independence resulting therefrom) be considered to
disqualify any North Island Designee from being a member of the Board of
Directors pursuant to this Section 4.4. So long as the North Island Designees
are elected to the Board of Directors by the Company’s stockholders, the North
Island Designees shall serve the term associated with the class of directors to
which such director belongs in accordance with the Certificate of Incorporation.
Notwithstanding the foregoing, at such time as the threshold set forth in this
Section 4.4(a) is no longer satisfied, one of the North Island Designees, as
specified by the Purchasers (or, if the Purchaser fails to do so within ten
(10) days of such requirement not being satisfied, the Board of Directors),
shall immediately resign, and the Purchaser shall cause such North Island
Designee immediately to resign, from the Board of Directors effective as of the
first date on which the threshold set forth in this Section 4.4(a) ceases to be
satisfied and the right of the North Island Parties to designate for nomination
a director under this Section 4.4(a) shall terminate.

(b)       For so long as the North Island Parties Beneficially Own shares of
Class A Common Stock that represent less than 50% but at least 25% of the number
of shares of Common Stock Beneficially Owned by the North Island Parties as of
the Closing, the North Island Parties shall have the right to designate for
nomination one (1) member of the Board of Directors. The Board of Directors
shall recommend that such North Island Designee be included in the slate of
nominees in the class to be elected or appointed to the Board of Directors at
the





-28-

--------------------------------------------------------------------------------

 

 

next (and each applicable subsequent) annual or special meeting of stockholders,
subject to such North Island Designee’s satisfaction of all applicable
requirements regarding service as a director of the Company under applicable
law, regulation or stock exchange rules regarding service as a director and such
other criteria and qualifications for service as a director applicable to all
directors of the Company and in effect on the date of the Original Agreement;
provided, however, that in no event shall such North Island Designee’s
relationship with the North Island Parties or their Affiliates (or any other
actual or potential lack of independence resulting therefrom) be considered to
disqualify such North Island Designee from being a member of the Board of
Directors pursuant to this Section 4.4. So long as such North Island Designee is
elected to the Board of Directors by the Company’s stockholders, such North
Island Designee shall serve the term associated with the class of directors to
which such director belongs in accordance with the Certificate of Incorporation.
Notwithstanding the foregoing, at such time as the threshold set forth in this
Section 4.4(b) is no longer satisfied, the North Island Designees shall
immediately resign, and the Purchaser shall cause the North Island Designees
immediately to resign, from the Board of Directors effective as of the first
date on which the threshold set forth in this Section 4.4(b) ceases to be
satisfied, and the Purchaser shall no longer have any rights under this
Section 4.4, including, for the avoidance of doubt, any designation and/or
nomination rights under Section 4.4(a) or 4.4(b).

(c)       For so long as the North Island Parties have the right to designate a
director for nomination pursuant to Section 4.4 and Robert Greifeld is a North
Island Designee, the Company or the Board of Directors shall cause Robert
Greifeld to serve as the Chairman of the Board of Directors.

(d)       For so long as the North Island Parties have the right to designate a
director for nomination pursuant to Section 4.4(a) or 4.4(b) above,

(1)       the Company or the Board of Directors shall (i) cause the Board of
Directors to have sufficient vacancies to permit such persons to be added as
members of the Board of Directors, (ii) nominate such persons for election to
the Board of Directors, and (iii) recommend that the Company’s stockholders vote
in favor of the persons designated for nomination by the North Island Parties in
all subsequent stockholder meetings. Nothing in this Section 4.4 shall modify
the conditions set forth in Section 1.3(b)(7) and (8). In the event of the
death, disability, resignation or removal of any person designated by the North
Island Parties as a member of the Board of Directors, subject to the continuing
satisfaction of the applicable threshold set forth in Section 4.4(a), as
applicable, the North Island Parties may designate a person to replace such
person and, provided that such designee is reasonably acceptable to the Company,
which approval shall not be unreasonably withheld, and subject to the North
Island Designees’ satisfaction of all applicable requirements set forth in
Sections 4.4(a) or 4.4(b), as applicable, the Company shall cause such newly
designated person to fill such resulting vacancy. So long as any person
designated by the North Island Parties to serve as a member of the Board of
Directors is eligible to be so designated in accordance with this Section 4.4,
the Company shall not take any action to remove such person as such a director
without cause without the prior written consent of the North Island Parties.
Subject to compliance with applicable laws, regulations or stock exchange rules,
the Board of Directors shall consider in good faith any request by a North
Island Designee to





-29-

--------------------------------------------------------------------------------

 

 

serve on any committee or committees of the Board of Directors upon which such
North Island Designee may wish to serve;

(2)       each of the North Island Designees for the Board of Directors shall be
entitled to compensation consistent with the compensation received by other
members of the Board of Directors, including any fees and equity awards, and
reimbursement for reasonable out-of-pocket expenses incurred in attending
meetings of the Board of Directors and its committees; and

(3)       as of and following the Closing, the Board of Directors shall take all
necessary and appropriate action to form and maintain a committee of the Board
of Directors (the “Strategy Committee”), consisting of four directors (which
shall at all times include the North Island Designees), which shall advise the
Board of Directors on, and make recommendations to the Board of Directors with
respect to, strategic matters. The Strategy Committee shall initially consist of
Vincent Viola, Douglas Cifu and the North Island Designees.

4.6       Tax Matters.

(a)       The Company and its paying agent shall be entitled to withhold taxes
on all payments on the Class A Common Stock to the extent required by law. Prior
to the date of any such payment, the Purchaser (or any transferee) shall deliver
to the Company or its paying agent a duly executed, valid, accurate and properly
completed Internal Revenue Service Form W‑9 or an appropriate Internal Revenue
Service Form W‑8, as applicable, and if such form has validly been delivered by
Purchaser, and is reasonably satisfactory to the Company, then the Company shall
not withhold taxes on payments on the Class A Common Stock to the extent such
Form W‑9 or Form W‑8 evidences a legal entitlement to receive payments free of
any withholding taxes.

(b)       The Company shall pay any and all documentary, stamp and similar issue
or transfer tax due on the issue of the Class A Common Stock.

ARTICLE V

INDEMNITY

5.1       Indemnification by the Company.

(a)       From and after the Closing, the Company agrees to indemnify the
Purchaser and its Affiliates and its and their officers, directors, managers,
employees and agents (collectively, “Purchaser Related Parties”) from, and hold
each of them harmless against, any and all losses (including losses arising from
the diminution in value of the Company as a result of such indemnification by
the Company), damages, actions, suits, proceedings (including any
investigations, litigation or inquiries), demands and causes of action
(“Losses”), and, in connection therewith, and promptly upon demand, pay or
reimburse each of them for all reasonable costs, losses, liabilities, damages or
expenses of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a





-30-

--------------------------------------------------------------------------------

 

 

Third Party Claim, incurred by or asserted against such Purchaser Related
Parties, as a result of or arising out of (i) the failure of the representations
or warranties made by the Company contained in Section 2.1(a), 2.1(b),
2.1(c)(1), 2.1(e), 2.1(f)(1), 2.1(f)(4) or in any certificate delivered pursuant
hereto to be true and correct or (ii) the breach of any of the covenants of the
Company contained herein; provided that in the case of the immediately preceding
clause (i), such claim for indemnification relating to a breach of any
representation or warranty is made prior to the expiration of such
representation or warranty as set forth in Section 5.5; provided, further, that
for purposes of determining when an indemnification claim has been made, the
date upon which a Purchaser Related Party shall have given written notice
(stating in reasonable detail the basis of the claim for indemnification) to the
Company shall constitute the date upon which such claim has been made; provided,
further, for the purposes of calculating the amount of Losses and for
determining whether a breach of any representation or warranty has occurred for
purposes of this Section 5.1(a), all materiality and Company Material Adverse
Effect qualifiers contained in Sections 2.1(a) (other than the first materiality
qualifier in Section 2.1(a)(2)), 2.1(b), 2.1(f)(1) and 2.1(f)(4) shall be
disregarded therefrom.

(b)       From and after the  Closing, the Company agrees to indemnify and hold
harmless the Purchaser, its general and limited partners, members and investors
and their respective officers, directors, employees, members, managers,
partners, investors, agents and Affiliates (collectively, “Purchaser Affiliated
Parties”) from, and hold each of them harmless against, any and all Losses, and
promptly upon demand, pay or reimburse each of them for all reasonable costs,
losses, liabilities, damages or expenses of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel and all other
reasonable expenses incurred in connection with investigating, defending or
preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them), in each case, involving a Third Party Claim
asserted against such Purchaser Affiliated Party to the extent (i) such
Purchaser Affiliated Party is party to such Third Party Claim under applicable
Laws as a result of their direct or indirect ownership of the shares of Class A
Common Stock (or rights in connection therewith) purchased pursuant to this
Agreement and (ii) such Third Party Claim is based on, arising out of,
pertaining to or as a result of the Company’s or its Subsidiaries’ (i) failure
or alleged failure to comply with any Law or (ii) ownership or the operation of
its assets and properties or the operation or conduct of its business. The
indemnity agreement contained in this Section 5.1(b) shall be applicable whether
or not any Third Party Claim or the facts or transactions giving rise to it
arose prior to, on or subsequent to the date of the Original Agreement.

5.2       Indemnification by the Purchaser. From and after the Closing, the
Purchaser agrees to indemnify the Company and its officers, directors, managers,
employees, and agents (collectively, “Company Related Parties”) from, and hold
each of them harmless against, any and all Losses, and, in connection therewith,
and promptly upon demand, pay or reimburse each of them for all reasonable
costs, losses, liabilities, damages or expenses of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel and all other
reasonable expenses incurred in connection with investigating, defending or
preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them), whether or not involving a Third Party Claim,
incurred by or asserted against such Company Related Parties as a result of or
arising out of (i) the failure of any of the representations or warranties made
by the Purchaser contained in Section 2.2(a) or 2.2(b)(1) to be true and correct
or (ii) the breach of any





-31-

--------------------------------------------------------------------------------

 

 

of the covenants of the Purchaser contained herein; provided that in the case of
the immediately preceding clause (i), such claim for indemnification relating to
a breach of any representation or warranty is made prior to the expiration of
such representation or warranty as set forth in Section 5.5; provided, further,
that for purposes of determining when an indemnification claim has been made,
the date upon which a Company Related Party shall have given written notice
(stating in reasonable detail the basis of the claim for indemnification) to the
Purchaser shall constitute the date upon which such claim has been made.

5.3       Indemnification Procedure.

(a)       A claim for indemnification for any matter not involving a Third Party
Claim may be asserted by written notice to the party from whom indemnification
is sought; provided, however, that failure to so notify the indemnifying party
shall not preclude the indemnified party from any indemnification that it may
claim in accordance with this Article V, except as otherwise provided in
Sections 5.1 and 5.2.

(b)       Promptly after any Company Related Party, Purchaser Affiliated Party
or Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action,
suit, claim, arbitration, compliant, enforcement proceeding, investigation or
other proceeding by any Governmental Entity or other third person, which the
Indemnified Party believes in good faith is an indemnifiable claim under this
Agreement (each, a “Third Party Claim”), the Indemnified Party shall give the
indemnitor hereunder (the “Indemnifying Party”) written notice of such Third
Party Claim but failure or delay to so notify the Indemnifying Party will not
relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure or delay. Such notice shall state the
nature and the basis of such Third Party Claim to the extent then known. The
Indemnifying Party shall have the right to assume and control the defense of,
and settle, at its own expense and by its own counsel, any such matter as long
as the Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to assume and control the defense or settle such
Third Party Claim, it shall promptly, and in no event later than ten
(10) business days after notice of such claim, notify the Indemnified Party of
its intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all reasonable respects in the defense
thereof and/or the settlement thereof. Such cooperation shall include, but shall
not be limited to, furnishing the Indemnifying Party with any books, records and
other information reasonably requested by the Indemnifying Party and in the
Indemnified Party’s possession or control. Such cooperation of the Indemnified
Party shall be at the cost of the Indemnifying Party. After the Indemnifying
Party has notified the Indemnified Party of its intention to undertake to defend
or settle any such asserted liability, and for so long as the Indemnifying Party
diligently pursues such defense, the Indemnifying Party shall not be liable for
any additional legal expenses incurred by the Indemnified Party in connection
with any defense or settlement of such asserted liability; provided, however,
that the Indemnified Party shall be entitled (i) at its own expense, to
participate in the defense of such asserted liability and any negotiations of
the settlement thereof and (ii) if (A) the Indemnifying Party has, within ten
(10) business days of when the Indemnified Party provides written notice of a
Third Party Claim, failed to (y) assume the defense or settlement of such Third
Party Claim and (z) notify the Indemnified Party of such assumption, or (B) the
defendants in any such action include both the





-32-

--------------------------------------------------------------------------------

 

 

Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from or in addition to those available
to the Indemnifying Party or if the interests of the Indemnified Party
reasonably may be deemed to conflict with the interests of the Indemnifying
Party, then, in each case, the Indemnified Party shall have the right to select
a separate counsel and, upon prompt notice to the Indemnifying Party, to assume
such settlement or legal defense and otherwise to participate in the defense of
such action, with the expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the Indemnifying
Party as incurred. Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of
the Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete release from liability of, and does not
contain any admission of wrongdoing by, the Indemnified Party.

5.4       Tax Matters. All indemnification payments under this Article V shall
be treated as adjustments to the Purchase Price for tax purposes, except as
otherwise required by applicable Law.

5.5       Survival. The representations and warranties of the parties contained
in this Agreement shall survive for twelve (12) months following the Closing,
except that (i) the representations and warranties of the Company contained in
Sections 2.1(a), 2.1(b), 2.1(c)(1), 2.1(c)(2)(A)(i) and 2.1(e) will survive
indefinitely, and (ii) the representations and warranties of the Purchaser
contained in Sections 2.2(a) and 2.2(b)(1) will survive indefinitely. All of the
covenants or other agreements of the parties contained in this Agreement shall
survive until fully performed or fulfilled, unless and to the extent that
non-compliance with such covenants or agreements is waived in writing by the
party entitled to such performance.

5.6       Limitation on Damages. Notwithstanding any other provision of this
Agreement, except in the case of intentional fraud with respect to the
representations and warranties set forth herein, no party hereto shall have any
liability to the other party in excess of the Purchase Price, and neither party
shall be liable for any exemplary or punitive damages or any other damages to
the extent not reasonably foreseeable arising out of or in connection with this
Agreement or the transactions contemplated hereby (in each case, unless any such
damages are awarded pursuant to a Third Party Claim). Nothing in this Agreement
constitutes a waiver of any rights of Purchaser, Purchaser Related Parties or
Purchaser Affiliated Parties under U.S. federal securities Law.

ARTICLE VI

MISCELLANEOUS

6.1       Expenses. Subject to Section 4.6(b), each of the parties will bear and
pay all other costs and expenses incurred by it or on its behalf in connection
with the transactions contemplated pursuant to this Agreement; provided that
upon the Closing or within two (2) business days of any termination of this
Agreement other than pursuant to Section 6.16(d), the Company shall reimburse
the Purchaser for its reasonable out-of-pocket costs and expenses incurred in
connection with due diligence, the negotiation and preparation of this Agreement
and





-33-

--------------------------------------------------------------------------------

 

 

undertaking of the transactions contemplated by this Agreement, including fees
and expenses of attorneys, consultants and accounting, financial and other
advisers in connection with the transactions contemplated by this Agreement,
provided that the maximum amount of such costs and expenses reimbursed shall not
exceed $6,000,000 in the aggregate.

6.2       Amendment; Waiver. No amendment or waiver of any provision of this
Agreement will be effective with respect to any party unless made in writing and
signed by an officer of a duly authorized representative of such party. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The conditions to each party’s
obligation to consummate the Closing are for the sole benefit of such party and
may be waived by such party in whole or in part to the extent permitted by
applicable law. No waiver of any party to this Agreement will be effective
unless it is in a writing signed by a duly authorized officer of the waiving
party that makes express reference to the provision or provisions subject to
such waiver. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

6.3       Counterparts; Electronic Transmission. For the convenience of the
parties hereto, this Agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this Agreement may be delivered by facsimile or other means
of electronic transmission and such facsimiles or other means of electronic
transmission will be deemed as sufficient as if actual signature pages had been
delivered.

6.4       Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (except to the extent that
mandatory provisions of Delaware law are applicable). The parties hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the state and federal courts located in the Borough of Manhattan, State of
New York for any actions, suits or proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby. The parties hereby
irrevocably and unconditionally consent to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such action, suit or
proceeding and irrevocably waive, to the fullest extent permitted by law, any
objection that they may now or hereafter have to the laying of the venue of any
such action, suit or proceeding in any such court or that any such action, suit
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such action, suit or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 6.6 shall be deemed
effective service of process on such party.

6.5       WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.





-34-

--------------------------------------------------------------------------------

 

 

6.6       Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy or facsimile, upon confirmation of receipt, (b) on the first
business day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

(a)

If to Purchaser:

 

 

 

North Island Holdings I, LP

 

c/o North Island Ventures, LLC

 

9 West 57th Street, 32nd Floor

 

New York, New York 10019

 

Attn:     Jeremy Henderson

 

Fax:      (914) 834‑2351

 

E-mail: jeremy@northisland.net

 

 

 

with copies to (which copy alone shall not constitute notice):

 

 

 

Wachtell, Lipton Rosen & Katz

 

51 West 52nd Street

 

New York, New York 10019

 

Attn:     Edward D. Herlihy

 

David K. Lam

 

Mark F. Veblen

 

Fax:      212‑403‑2000

 

E-mail: dklam@wlrk.com

 

mfveblen@wlrk.com

 

 

 

Coral Blue Investment Pte. Ltd.

 

280 Park Avenue, 9th Floor

 

New York, New York 10017

 

Attn:     Ivan Stoyanov and David Rivera

 

Email:   ivanstoyanov@gic.com.sg

 

davidrivera@gic.com.sg

 

 

 

Sidley Austin LLP

 

787 Seventh Avenue

 

New York, New York 10019

 

Attn:     Asi Kirmayer

 

Fax:      212‑839‑5599

 

Email:  akirmayer@sidley.com

 

 

-35-

--------------------------------------------------------------------------------

 

 

 

Public Sector Pension Investment Board

 

1250 René-Lévesque Blvd. West

 

Suite 900

 

Montreal (Québec) H3B 4W8

 

Attn:     Senior Vice President and Chief Legal Officer

 

Email:   LegalNotices@investpsp.ca

 

 

 

Weil, Gotshal & Manges LLP

 

767 5th Avenue

 

New York, New York 10153

 

Fax:      212‑310‑8007

 

Attn:     Douglas Warner

 

E-mail: doug.warner@weil.com

 

 

(b)

If to the Company:

 

 

 

Virtu Financial, Inc.

 

900 Third Avenue, 29th Floor

 

New York, New York 10022‑0100

 

Attn:     Douglas A. Cifu

 

Fax:      (212) 428‑0123

 

Email:   dcifu@virtufinancial.com

 

 

 

with a copy to (which copy alone shall not constitute notice):

 

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

1285 Avenue of the Americas

 

New York, New York 10019

 

Attn:     Ellen N. Ching

 

Bruce A. Gutenplan

 

Jeffrey D. Marell

 

Fax:      (212) 757‑3990

 

Email:  eching@paulweiss.com

 

bguteplan@paulweiss.com

 

jmarell@paulweiss.com

 

6.7       Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, among the parties, with respect to the subject matter hereof.

6.8       Assignment. Neither this Agreement, nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto (whether
by operation of Law or otherwise) without the prior written consent of the other
party, provided, however, that (a) the Purchaser or any North Island Party may
assign its rights, interests and obligations under this Agreement, in whole or
in part, to one or more Permitted Transferees, including as





-36-

--------------------------------------------------------------------------------

 

 

contemplated in Section 4.1(b), (b) in the event that, immediately prior to the
Closing, the registration of North Island ManageCo, LLC as an investment adviser
under the Investment Advisers Act of 1940, as amended, shall not be in full
force and effect, the Purchaser shall assign its rights, interests and
obligations under this Agreement, on a pro rata basis based on their relative
Equity Commitments (as defined in the Equity Commitment Letters), to the Limited
Partners, subject to the vesting of all such rights, interests and obligations
in the Purchaser upon the subsequent contribution to the Purchaser by such
Limited Partner of the securities purchased by such Limited Partner in
accordance with this Agreement, which contribution shall occur (and the
Purchaser shall promptly accept) upon the effectiveness of such registration as
an investment adviser (upon which contribution such securities shall be
converted into shares of Class A Common Stock), and (c) in the event of such
assignment, the assignee shall agree in writing to be bound by the provisions of
this Agreement as a North Island Party, including the rights, interests and
obligations so assigned; provided that (x) no such assignment shall relieve such
North Island Party of its obligations hereunder or relieve any of the Limited
Partners of its obligations under the Equity Commitment Letters and (y) no North
Island Party shall assign any of its obligations hereunder (i) with the primary
intent of avoiding, circumventing or eliminating such North Island Party’s
obligations hereunder, (ii) if that such assignment may have the effect of
preventing, impairing or materially delaying the consummation of the
transactions contemplated hereby (which shall include any delay of the
consummation of the transactions contemplated hereby beyond the anticipated
closing date under the Merger Agreement) or (iii) if that such assignment may
have a material adverse impact on the likelihood or timing of receiving any
approvals or consents required for Closing under this Agreement (including, for
the avoidance of doubt, pursuant to Section 3.1), the Equity Commitment Letters
or the Merger Agreement. Purchaser shall use its reasonable best efforts to
obtain registration of North Island ManageCo, LLC as an investment adviser under
the Investment Advisers Act of 1940 as promptly as practicable and in any event
prior to Closing.

6.9       Interpretation; Other Definitions. Wherever required by the context of
this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex, letter and schedule references not attributed
to a particular document shall be references to such exhibits, annexes, letters
and schedules to this Agreement. In addition, the following terms are ascribed
the following meanings:

(a)       the word “or” is not exclusive;

(b)       the words “including,” “includes,” “included” and “include” are deemed
to be followed by the words “without limitation”;

(c)       the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;





-37-

--------------------------------------------------------------------------------

 

 

(d)       the term “business day” means any day except Saturday, Sunday and any
day which shall be a legal holiday or a day on which banking institutions in the
State of New York generally are authorized or required by law or other
governmental action to close; and

(e)       the term “person” has the meaning given to it in Section 3(a)(9) of
the Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act.

(f)       “Affiliate” means, with respect to any person, any person directly or
indirectly controlling, controlled by or under common control with, such other
person; provided, however, that (i) portfolio companies in which any person or
any of its Affiliates has an investment shall not be deemed an Affiliate of such
person, or (ii) the Company, any of its Subsidiaries, or any of the Company’s
other controlled Affiliates, in each case, will not be deemed to be Affiliates
of the Purchaser for purposes of this Agreement; provided, however, that for the
purposes of Section 3.5, any portfolio company of the Purchaser or its
Affiliates that (but for clause (i) of this definition) would be an Affiliate of
the Purchaser will be an Affiliate if the Purchaser or any of its Affiliates (or
any representative on behalf of the Purchaser or any of its Affiliates) has
provided, directly or indirectly, such portfolio company with Information
subject to the restrictions in Section 3.5. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) when used with respect to any person, means the
possession, directly or indirectly, of the power to cause the direction of
management or policies of such person, whether through the ownership of voting
securities, by contract or otherwise.

(g)       “Beneficial Ownership” or “Beneficially Own” shall have the meaning
given such term in Rule 13d‑3 under the Exchange Act and a person’s Beneficial
Ownership of securities shall be calculated in accordance with the provisions of
such Rule; provided, however, that for purposes of determining any person’s
Beneficial Ownership, such person shall be deemed to be the Beneficial Owner of
any Equity Securities which may be acquired by such person, whether within sixty
(60) days or thereafter, upon the conversion, exchange, redemption or exercise
of any warrants, options, rights or other securities issued by the Company or
any Company Subsidiary.

(h)       “Company Material Adverse Effect” shall mean, with respect to the
Company, any Effect that, individually or taken together with all other Effects
that have occurred prior to the date of determination of the occurrence of the
Company Material Adverse Effect, is or is reasonably likely to be materially
adverse to the business, results of operations or financial condition of the
Company and its Subsidiaries, taken as a whole; provided, however, that in no
event shall any of the following occurring after the date of the Original
Agreement, alone or in combination, be deemed to constitute, or be taken into
account in determining whether a Company Material Adverse Effect has
occurred:  (A) any change in the Company’s stock price or trading volume on the
Nasdaq Global Select Market, (B) any failure by the Company to meet internal or
analyst revenue, earnings or other financial projections or expectations for any
period, (C) any Effect that results from changes generally affecting the
industry in which the Company operates, or the United States economy generally,
or any Effect that results from changes affecting general worldwide economic or
capital market conditions, (D) any Effect caused by the announcement or pendency
of the transactions contemplated by this Agreement, or the identity of the
Purchaser or any of its Affiliates as the purchaser in connection with the
transactions





-38-

--------------------------------------------------------------------------------

 

 

contemplated by this Agreement, (E)  any hurricane, tornado, flood, earthquake
or other natural disaster, (F)  changes in global, national or regional economic
or political (including results of elections) conditions (including any outbreak
or escalation of hostilities or war or any act of terrorism) or changes in the
securities, credit or financial markets, (G) the performance of this Agreement
and the transactions contemplated hereby, including compliance with the
covenants set forth herein and therein, or any action taken or omitted to be
taken by the Company at the request or with the prior consent of the Purchaser,
(H) changes in GAAP or other accounting standards (or any interpretation
thereof) or (I) changes in any Laws or other binding directives issued by any
Governmental Entity or interpretations or enforcement thereof; provided,
however, that (x) the exceptions in clause (A) and (B) shall not prevent or
otherwise affect a determination that any Effect underlying such change or
failure has resulted in, or contributed to, a Company Material Adverse Effect,
(y) with respect to clauses (C), (F), (H) and (I), such Effects, alone or in
combination, may be deemed to constitute, or be taken into account in
determining whether a Company Material Adverse Effect has occurred, but only to
the extent such Effects disproportionately affect the Company and its
Subsidiaries, taken as a whole, relative to other companies operating in the
same industry as the Company and its Subsidiaries.

(i)       “Debt Financing” shall mean the Debt Financing (as defined in the
Merger Agreement) which, for the avoidance of doubt, shall include any
alternative debt financing obtained in accordance with Section 7.11(b) of the
Merger Agreement.

(j)       “Effect” shall mean any change, event, effect, development or
circumstance.

(k)       “Environmental Law” shall mean any Laws regulating, relating to or
imposing standards of conduct concerning protection of the environment or of
human health and safety.

(l)       “Equity Securities” means the equity securities of the Company,
including shares of Class A Common Stock.

(m)       “Exchange Agreement” means the Exchange Agreement, dated as of
April 15, 2015, by and among the Company, Virtu Financial LLC and the other
persons listed on the signature pages thereto.

(n)       “Exchange Rights” means the right to exchange Virtu Financial Units
and shares of Class C Common Stock or Class D Common Stock for shares of Class A
Common Stock or Class B Common Stock, as applicable, in accordance with the
Exchange Agreement.

(o)       “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and all rules, regulations, rulings and
interpretations adopted by the Internal Revenue Service or the Department of
Labor thereunder.

(p)       “Governmental Entity” shall mean any court, administrative or
regulatory agency or commission or other governmental or arbitral body or
authority or instrumentality, in each case whether federal, state, local or
foreign, and any applicable industry self-regulatory organization.

(q)       “Intellectual Property” means all worldwide intellectual and
industrial property rights, including patents, utility models, trademarks,
service marks, trade names, corporate





-39-

--------------------------------------------------------------------------------

 

 

names, trade dress, domain names, and other source indicators (and all goodwill
relating thereto), copyrights and copyrighted works, inventions, know-how, trade
secrets, methods, processes, formulae, technical or proprietary information, and
technology and all registrations, applications, renewals, re-examinations,
re-issues, divisions, continuations, continuations-in part and foreign
counterparts thereof.

(r)       “Knowledge of the Company” means the actual knowledge after reasonable
inquiry of one or more of Vincent Viola, Douglas Cifu, Joseph Molluso, Justin
Waldie and Brian Palmer.

(s)       “Law” means any applicable federal, state, local, municipal, foreign
or other law, statute, constitution, principle of common law, resolution,
ordinance, code, order, edict, decree, rule, regulation, ruling or other legally
binding requirement issued, enacted, adopted, promulgated, implemented or
otherwise put into effect by or under the authority of any Governmental Entity.

(t)       “Lien” means any mortgage, pledge, security interest, encumbrance,
lien, charge or other restriction of any kind, whether based on common law,
statute or contract.

(u)       “Limited Partners” means Coral Blue Investment Pte. Ltd., Public
Sector Pension Investment Board and each other limited partner of the Purchaser
as of the date of the Original Agreement and any other limited partners of the
Purchaser that the Company has consented in writing to include in the definition
of Limited Partners.

(v)       “Materials of Environmental Concern” shall mean any gasoline or
petroleum (including crude oil or any fraction thereof) or petroleum products,
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity, and any other substances that are regulated
pursuant to or could give rise to liability under any Environmental Law.

(w)       “North Island Parties” means the Purchaser and each Permitted
Transferee of the Purchaser to whom shares of Class A Common Stock are
transferred pursuant to Section 4.1(b), and, for purposes of determining
the percentage ownership of the North Island Parties for any purpose under this
Agreement, including Section 4.4, the Limited Partners (including such Limited
Partners’ holdings of Preferred Shares, if applicable, on an as-converted
basis).

(x)       “Other Equity Financing” means the equity financing contemplated by
the Investment Agreement dated as of the date of the Original Agreement between
the Company and Aranda Investments Pte. Ltd (the “Temasek Investment Agreement”)
or any alternative issuance of Class A Common Stock by the Company at (i) a
price no less favorable to the Company than that of the equity financing
contemplated by the Temasek Investment Agreement, (ii) for an aggregate purchase
price no less than the aggregate purchase price set forth in the Temasek
Investment Agreement and (iii) on material terms and conditions no more
favorable to the investor than the terms and conditions set forth in the Temasek
Investment Agreement.

(y)       “Permitted Transferee” means, with respect to any person, (i) any
Affiliate of such person, (ii) any successor entity of such person, (iii) with
respect to any person that is an investment fund, vehicle or similar entity, any
other investment fund, vehicle or similar entity of





-40-

--------------------------------------------------------------------------------

 

 

which such person or an Affiliate, advisor or manager of such person serves as
the general partner, manager or advisor, (iv) with respect to Purchaser, the
Limited Partners or their Affiliates or successor entities.

(z)       “Plan” shall mean any employee pension benefit plan (as defined in
Section 3(2)(A) of ERISA) subject to Title IV of ERISA and maintained for
employees of the Company or of any member of a “controlled group,” as such term
is defined in Section 4001(a)(14) of ERISA, of which the Company or any of its
Subsidiaries is a part, or any such employee pension benefit plan to which the
Company or any of its Subsidiaries is required to contribute on behalf of its
employees, and any other employee benefit plan (as defined in Section 3(3) of
ERISA), whether or not subject to ERISA, or any compensation plan, policy,
program, agreement or arrangement, including any employment, change in control,
bonus, equity-based compensation, retention or other similar agreement, that the
Company or any of its Subsidiaries, maintains, sponsors, is a party to, or as to
which the Company or any of its Subsidiaries otherwise has any material
obligation or material liability.

(aa)       “Purchase Price” means the aggregate purchase price payable by the
Purchaser to the Company for the issue of the shares of Class A Common Stock
pursuant to this Agreement.

(bb)       “Purchaser Representative” means the Purchaser or any other North
Island Party that is designated by the Purchaser Representative as the successor
Purchaser Representative in a written notice delivered to the Company.

(cc)       “Registration Rights Agreement” means that certain Registration
Rights Agreement, the form of which is set forth as Exhibit A.

(dd)       “Stockholders Agreement” means that certain letter agreement, the
form of which is attached as Exhibit B.

(ee)       “Tax Return” means any return, declaration, report, statement or
other document filed or required to be filed in respect of Taxes (including any
attached schedules), including any information return, claim for refund, amended
return and declaration of estimated Tax.

(ff)       “Taxes” shall mean all United States federal, state, local or foreign
taxes, charges, fees, levies or other assessments, including, without
limitation, income, gross receipts, excise, real and personal property, profits,
estimated, severance, occupation, production, capital gains, capital stock,
goods and services, environmental, employment, withholding, stamp, value added,
alternative or add-on minimum, sales, transfer, use, license, payroll and
franchise taxes or any other tax, custom, duty or governmental fee, or other
like assessment or charge of any kind whatsoever, imposed by the United States,
or any state, county, local or foreign government or subdivision or agency
thereof, and such term shall include any interest, penalties, fines, related
liabilities or additions to tax attributable to such taxes, charges, fees,
levies or other assessments, all any liability for the payment of any amounts of
the foregoing types as a result of being a member of an affiliated,
consolidated, combined or unitary group for any period, and any liability for
the payment of any amounts of the foregoing types as a result of any express or
implied obligation to indemnify any other person or as a result of being a
transferee or successor in interest to any party.





-41-

--------------------------------------------------------------------------------

 

 

(gg)       “Transaction Documents” means this Agreement, the Stockholders
Agreement and the Registration Rights Agreement.

(hh)       “Transfer” by any person means directly or indirectly, to sell,
transfer, assign, pledge, encumber, hypothecate or similarly dispose of, either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or similar disposition of, any Equity
Securities Beneficially Owned by such person or of any interest (including any
voting interest) in any Equity Securities Beneficially Owned by such person;
provided, however, that, notwithstanding anything to the contrary in this
Agreement, a Transfer shall not include (i)  the redemption or other acquisition
Class A Common Stock by the Company or (ii) the transfer of any limited
partnership interests or other equity interests in the Purchaser or any North
Island Party (or any direct or indirect parent entity of the Purchaser or any
North Island Party); provided, that if any transferor or transferee referred to
in this clause (ii) ceases to be controlled by the person controlling such
person immediately prior to such transfer, such event shall be deemed to
constitute a “Transfer.”

(ii)       “Virtu Financial Units” means non-voting common interest units in
Virtu Financial LLC.

(jj)       “Willful Breach” means a material breach of this Agreement that is
the consequence of an act or omission by a party with the actual knowledge or
intention that the taking of such act or failure to take such action would, or
would reasonably be expected to, cause a material breach of this Agreement.

6.10       Captions. The article, section, paragraph and clause captions herein
are for convenience of reference only, do not constitute part of this Agreement
and will not be deemed to limit or otherwise affect any of the provisions
hereof.

6.11       Severability. If any provision of this Agreement or the application
thereof to any person (including the officers and directors of the parties
hereto) or circumstance is determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

6.12       No Third Party Beneficiaries. Except as expressly provided herein
(including as provided in Section 5.1), nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties hereto (and their permitted assigns), any benefit, right or remedies.

6.13       Public Announcements. Subject to each party’s disclosure obligations
imposed by law or regulation or the rules of any stock exchange upon which its
securities are listed, each





-42-

--------------------------------------------------------------------------------

 

 

of the parties hereto will cooperate with each other in the development and
distribution of all news releases and other public information disclosures with
respect to this Agreement and any of the transactions contemplated by this
Agreement, and neither the Company nor the Purchaser will make any such news
release or public disclosure without first consulting with the other, and, in
each case, also receiving the other’s consent (which shall not be unreasonably
withheld or delayed) and each party shall coordinate with the party whose
consent is required with respect to any such news release or public disclosure.

6.14       Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that, without the necessity of posting bond or other
undertaking, the parties shall be entitled to specific performance of the terms
hereof, this being in addition to any other remedies to which they are entitled
at law or equity, and in the event that any action or suit is brought in equity
to enforce the provisions of this Agreement, and no party will allege, and each
party hereby waives, the defense or counterclaim that there is an adequate
remedy at law.

6.15       Further Assurances. Each party hereto shall do and perform or cause
to be done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments, and other
documents as any other party hereto reasonably may request in order to carry out
the provisions of this Agreement and the consummation of the transactions
contemplated hereby.

6.16       Termination. Prior to the Closing, this Agreement may only be
terminated:

(a)       by mutual written agreement of the Company and the Purchaser
Representative;

(b)       by the Company or the Purchaser Representative, upon written notice to
the other party given at any time after January 31, 2018; provided, however that
the right to terminate this Agreement pursuant to this Section 6.16(b) shall not
be available to any party whose failure to fulfill any obligations under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date;

(c)       by the Company or the Purchaser Representative, if any order,
injunction, ruling, decree or judgment issued by any court or agency of
competent jurisdiction or other legal restraint or prohibition permanently
restrains, enjoins or prohibits or makes illegal the consummation of the
transactions contemplated by this Agreement or the consummation of the Merger,
and such order, injunction, ruling, decree or judgment becomes effective (and
final and nonappealable) or any statute, rule, regulation, order, injunction or
decree becomes enacted, entered, promulgated or enforced by any Governmental
Entity that prohibits or makes illegal consummation of the consummation of the
transactions contemplated by this Agreement or the Merger;

(d)       by notice given by the Company to the Purchaser Representative, if
there have been one or more inaccuracies in or breaches of one or more
representations, warranties, covenants or agreements made by the Purchaser in
this Agreement such that the conditions in Section 1.3(c)(1) or (2) would not be
satisfied and which have not been cured by the Purchaser





-43-

--------------------------------------------------------------------------------

 

 

thirty (30) days after receipt by the Purchaser Representative of written notice
from the Company requesting such inaccuracies or breaches to be cured;

(e)       without any action by either party, if the Merger Agreement is
terminated in accordance with its terms at any time prior to the Closing;

(f)       by notice given by the Purchaser Representative to the Company, if
there have been one or more inaccuracies in or breaches of one or more
representations, warranties, covenants or agreements made by the Company in this
Agreement such that the conditions in Section 1.3(b)(1) or (2) would not be
satisfied and which have not been cured by the Company within thirty (30) days
after receipt by the Company of written notice from the Purchaser Representative
requesting such inaccuracies or breaches to be cured; or

(g)       by notice given by the Purchaser Representative to the Company, if
this Agreement, the Merger Agreement and the Merger are not approved and adopted
by the Board of Directors on or prior to 11:59 pm New York time on the date of
the Original Agreement.

6.17       Effects of Termination. In the event of any termination of this
Agreement in accordance with Section 6.16, neither party (or any of its
Affiliates) shall have any liability or obligation to the other (or any of its
Affiliates) under or in respect of this Agreement, except to the extent of
(A) any liability arising from any material breach by such party of its
obligations of this Agreement arising prior to such termination and (B) any
intentional fraud with respect to the representations and warranties set forth
herein or Willful Breach of this Agreement. In the event of any such
termination, this Agreement shall become void and have no effect, and (if such
termination is prior to the Closing) the transactions contemplated hereby shall
be abandoned without further action by the parties hereto, in each case, except
(x) as set forth in the preceding sentence and (y) that the provisions of
Sections 3.5 (Confidentiality), Article V (Indemnity), 6.2 to 6.14 (Amendment,
Waiver; Counterparts; Governing Law; Waiver of Jury Trial; Notices; Entire
Agreement, Assignment; Interpretation; Other Definitions; Captions;
Severability; No Third Party Beneficiaries; Public Announcements; and Specific
Performance) and Section 6.18 (Non-Recourse) shall survive the termination of
this Agreement.

6.18       Non-Recourse. This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto, including entities that become parties hereto after the date of the
Original Agreement or that agree in writing for the benefit of the Company to be
bound by the terms of this Agreement applicable to the Purchaser, and no former,
current or future direct or indirect equityholders, controlling persons,
directors, officers, employees, agents or Affiliates of any party hereto or any
former, current or future direct or indirect equityholder, controlling person,
director, officer, employee, general or limited partner, member, manager,
advisor, agent or Affiliate of any of the foregoing (each, a “Non-Recourse
Party”) shall have any liability for any obligations or liabilities of the
parties to this Agreement or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, this Agreement. Without
limiting the rights of any party against the other parties hereto, in no event
shall any party or any of its Affiliates, and each party agrees to cause their
Affiliates not to, seek to enforce this Agreement against, make any claims for
breach of this Agreement against, or seek to recover





-44-

--------------------------------------------------------------------------------

 

 

monetary damages from, any Non-Recourse Party. Notwithstanding anything herein
the contrary, nothing in this Agreement shall limit the rights of the parties
hereto to make any claims for breach of contract against, seek to recover
monetary damages from or otherwise enforce their rights against the Limited
Partners under the terms of, and subject to the conditions set forth in, the
Equity Commitment Letters.

 

 



-45-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

Virtu Financial, Inc.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





[Signature Page to Amended and Restated Investment Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

North Island Holdings I, LP

 

 

 

By:

North Island Holdings I GP, LP, its general partner

 

 

 

 

By:

North Island Ventures, LLC, its general partner

 

 

 

 

By:

 

 

 

Name:  Glenn Hutchins

 

 

Title:    Chief Executive Officer

 

 



[Signature Page to Amended and Restated Investment Agreement]

--------------------------------------------------------------------------------

 

 

Schedule 2.2(b)

The following may be required:

1.   A no objections notification from the Australian Federal Treasurer (or his
delegate) under the Foreign Acquisitions and Takeovers Act 1975, if required.

2.   Approval of the Competition Commission of India under the (Indian)
Competition Act, 2002, if required.

3.   Approval of the Central Bank of Ireland under the European Communities
(Markets in Financial Instruments) Regulations 2007, if required.

4.   Approval or non-objection of the U.K. Financial Conduct Authority pursuant
to the Financial Services and Markets Act 2000, if required.

5.   Approval of the Swedish Financial Supervisory Authority
(Finansinspektionen) under the Securities Markets Act 2007 (lagen (2007:528) om
värdepappersmarknaden), if required.

 

--------------------------------------------------------------------------------